Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

dated as of

 

October 22, 2014

 

among

 

KKR MANAGEMENT HOLDINGS L.P.,
KKR FUND HOLDINGS L.P.,
KKR INTERNATIONAL HOLDINGS L.P.,
KOHLBERG KRAVIS ROBERTS & CO. L.P.,
as Borrowers,

 

The Guarantors from time to time party hereto,

 

The Lenders from time to time party hereto,

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

HSBC SECURITIES (USA) INC.,
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

ARTICLE 1

 

DEFINITIONS

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

24

Section 1.03.

Terms Generally

25

Section 1.04.

Accounting Terms; GAAP

25

Section 1.05.

Exchange Rates; Currency Equivalents

25

Section 1.06.

Additional Alternative Currencies

26

Section 1.07.

Change of Currency

26

 

 

 

ARTICLE 2

 

THE CREDITS

 

 

 

Section 2.01.

Commitments

27

Section 2.02.

Loans and Borrowings

27

Section 2.03.

Requests for Borrowings

28

Section 2.04.

Swingline Loans

28

Section 2.05.

Letters of Credit

30

Section 2.06.

Funding of Borrowings

35

Section 2.07.

Interest Elections

36

Section 2.08.

Termination and Reduction of Commitments

37

Section 2.09.

Repayment of Loans; Evidence of Debt

38

Section 2.10.

Prepayment of Loans; Collateralization of LC Exposure

38

Section 2.11.

Fees

39

Section 2.12.

Interest

40

Section 2.13.

Alternate Rate of Interest

41

Section 2.14.

Increased Costs

41

Section 2.15.

Break Funding Payments

43

Section 2.16.

Taxes

44

Section 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

47

Section 2.18.

Mitigation Obligations; Replacement of Lenders

49

Section 2.19.

[Reserved]

50

Section 2.20.

Defaulting Lenders

50

Section 2.21.

Incremental Facilities

52

Section 2.22.

Extended Commitments and Extended Loans

53

 

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01.

Organization; Powers

55

Section 3.02.

Authorization; Enforceability

55

 

i

--------------------------------------------------------------------------------


 

Section 3.03.

Governmental Approvals; No Conflicts

56

Section 3.04.

Financial Condition; No Material Adverse Change

56

Section 3.05.

Litigation and Environmental Matters

57

Section 3.06.

Compliance with Laws

57

Section 3.07.

Investment Company Status; Regulatory Restrictions on Borrowing

57

Section 3.08.

Taxes

57

Section 3.09.

ERISA

57

Section 3.10.

Disclosure

58

Section 3.11.

Compliance with Sanctions

58

 

 

 

ARTICLE 4

 

CONDITIONS

 

 

 

Section 4.01.

Effectiveness

58

Section 4.02.

Each Credit Event

59

 

 

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01.

Financial Statements; Other Information

60

Section 5.02.

Notices of Material Events

62

Section 5.03.

Existence; Conduct of Business

63

Section 5.04.

Payment of Taxes

63

Section 5.05.

Maintenance of Properties; Insurance

63

Section 5.06.

Books and Records; Inspection Rights

63

Section 5.07.

Compliance with Laws

64

Section 5.08.

Use of Proceeds and Letters of Credit

64

Section 5.09.

Further Assurances

64

 

 

 

ARTICLE 6

 

NEGATIVE COVENANTS

 

 

 

Section 6.01.

Liens

65

Section 6.02.

Fundamental Changes

65

Section 6.03.

Use of Proceeds; OFAC

66

Section 6.04.

Fiscal Year

66

Section 6.05.

Financial Covenants

66

 

 

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

 

 

ARTICLE 8

 

THE ADMINISTRATIVE AGENT

 

 

 

Section 8.01.

Appointment and Authorization

69

Section 8.02.

Rights and Powers as a Lender

69

Section 8.03.

Limited Parties and Responsibilities

69

 

ii

--------------------------------------------------------------------------------


 

Section 8.04.

Authority to Rely on Certain Writings, Statements and Advice

70

Section 8.05.

Sub-Agents and Related Parties

70

Section 8.06.

Resignation; Successor Administrative Agent

71

Section 8.07.

Credit Decisions by Lenders

71

Section 8.08.

Arranger

72

Section 8.09.

Withholding Taxes

72

 

 

 

ARTICLE 9

 

MULTIPLE BORROWERS

 

 

 

Section 9.01.

Joint and Several

72

Section 9.02.

No Subrogation

72

Section 9.03.

Full Knowledge

73

Section 9.04.

Reinstatement

73

Section 9.05.

Borrower Representative

73

 

 

 

ARTICLE 10

 

MISCELLANEOUS

 

 

 

Section 10.01.

Notices

74

Section 10.02.

Waivers; Amendments

75

Section 10.03.

Expenses; Indemnity; Damage Waiver

77

Section 10.04.

Successors and Assigns

80

Section 10.05.

Survival

84

Section 10.06.

Counterparts; Integration; Effectiveness

84

Section 10.07.

Severability

85

Section 10.08.

Right of Setoff

85

Section 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

85

Section 10.10.

Waiver of Jury Trial

86

Section 10.11.

Headings

86

Section 10.12.

Confidentiality

86

Section 10.13.

Interest Rate Limitation

88

Section 10.14.

USA PATRIOT Act

88

Section 10.15.

Judgment Currency

88

Section 10.16.

No Fiduciary Duty

89

 

 

 

ARTICLE 11

 

LOAN PARTY GUARANTY

 

 

 

Section 11.01.

Guaranty

90

Section 11.02.

Right of Contribution

91

Section 11.03.

No Subrogation

91

Section 11.04.

Guaranty Absolute and Unconditional

91

Section 11.05.

Reinstatement

92

Section 11.06.

Payments

92

Section 11.07.

Additional Guarantors

93

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

—

Commitments

Schedule 2.05

—

Existing Letters of Credit

Schedule 3.05

—

Disclosed Matters

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment

Exhibit B

—

Form of Compliance Certificate

Exhibit C

—

Form of Loan Party Joinder Agreement

Exhibit D

—

Form of Lender Joinder Agreement

Exhibit E

—

Form of Borrowing Request

Exhibit F

—

Form of Interest Election Request

Exhibit G-1-4

—

Form of U.S. Tax Compliance Certificate

Exhibit H

—

Form of Note

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of October 22, 2014 among KKR
MANAGEMENT HOLDINGS L.P., KKR FUND HOLDINGS L.P., KKR INTERNATIONAL HOLDINGS
L.P. AND KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrowers, the GUARANTORS party
hereto from time to time, the LENDERS party hereto from time to time and HSBC
BANK USA, NATIONAL ASSOCIATION, as Administrative Agent.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Group Partnership” means any holding company for entities in the KKR
Group (other than the KKR Group Partnerships).

 

“Administrative Agent” means HSBC Bank USA, National Association, in its
capacity as administrative agent under the Loan Documents.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such specified Person; provided
that (v) investment funds, investment vehicles or separately managed accounts of
any Loan Party or its Subsidiaries, (x) portfolio company or portfolio
investment of any such fund, investment vehicle or separately managed account
(or any entity Controlled by a portfolio company or portfolio investment),
(y) KFN and its subsidiaries and (z) CLOs or other principal investments
managed, Controlled or held as investments by any Loan Party or its Subsidiaries
shall not be deemed to be an Affiliate for purposes of this Agreement.

 

“Agreement” means this Credit Agreement dated as of October 22, 2014, as
executed and delivered by the parties hereto, and as the same may be amended
from time to time.

 

“Alternative Asset Investment Firm” means any alternative asset investment firm
and any fund managed by a firm whose primary purpose is generally understood to
be alternative asset investing.

 

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the sum of 1% plus the
Eurocurrency Rate for Dollars for an Interest Period of one month appearing on
the Screen at approximately 11:00 a.m., London time, on such day (or if such day
is not a Business Day, on the immediately preceding Business Day); provided that
if such Eurocurrency Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this clause (c).  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Australian Dollars,
Canadian Dollars, Swiss Francs and each other currency (other than U.S. Dollars)
that is approved in accordance with Section 1.06.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Borrowing
or ABR Borrowing, as the case may be, or with respect to the facility fees
payable hereunder, the applicable rate per annum set forth below under the
caption “Applicable Margin (Eurocurrency)”, “Applicable Margin (ABR”) or
“Facility Fee”, as the case may be, based upon the Credit Ratings by S&P, Fitch
and/or Moody’s, respectively, applicable on such date:

 

Level

 

Credit Rating
(S&P/Moody’s/Fitch)

 

Applicable
Margin
(Eurocurrency)

 

Applicable
Margin
(ABR)

 

Facility Fee

 

Level I

 

AA-/Aa3/AA- or higher

 

0.690%

 

0.00%

 

0.060%

 

Level II

 

A+/A1/A+

 

0.795%

 

0.00%

 

0.080%

 

Level III

 

A/A2/A

 

0.900%

 

0.00%

 

0.100%

 

Level IV

 

A-/A3/A-

 

1.000%

 

0.00%

 

0.125%

 

Level V

 

BBB+/Baa1/BBB+ or lower

 

1.200%

 

0.20%

 

0.175%

 

 

For purposes of the foregoing, the Credit Rating shall be determined as follows:

 

(a)                        if a Credit Rating is issued by each Rating Agency,
and such Credit Ratings fall within different Levels, (i) if two such Rating
Agencies have assigned Credit Ratings that fall in the same Level, then the
Credit Rating assigned by such two Rating Agencies shall apply and (ii) if the
Credit Rating by each Rating Agency that falls in three different

 

2

--------------------------------------------------------------------------------


 

Levels, then the middle of such Credit Ratings shall apply, (b) if a Credit
Rating is issued by two Rating Agencies, then the higher of such Credit Ratings
shall apply (with Level I being the highest and Level V being the lowest),
unless the Credit Ratings differ by two or more Levels, in which case the Level
that is one Level higher than the lower Credit Rating shall apply and (c) if a
Credit Rating is only issued by one Rating Agency, then such Credit Rating shall
apply.  If and for so long as there shall be no Credit Rating from any Rating
Agency, then the Credit Rating will be deemed to be at Level V.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Arranger” means HSBC Securities (USA) Inc., in its capacity as sole lead
arranger and sole bookrunner for the credit facility established under this
Agreement.

 

“Assignment” means an assignment and assumption entered into by a Lender and an
assignee (with the consent of any party whose consent is required by
Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Australian Dollar” means the lawful currency of the Commonwealth of Australia.

 

“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of the Chief Executive Officer, the Chief Operating
Officer, President, the Chief Financial Officer, the Treasurer, the Controller,
the General Counsel, Secretary, the Vice President, or any other senior officer
with express authority to act on behalf of such Person designated as such by the
board of directors, general partner or other managing authority of such Person.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bond Guarantors” means the Public Company and the KKR Group Partnerships.

 

“Borrowers” means (i) the KKR Group Partnerships, (ii) Kohlberg Kravis Roberts &
Co. L.P., a Delaware limited partnership and (iii) any Additional Group
Partnership that becomes a party to this Agreement in accordance with
Section 5.09.

 

“Borrower Group Companies” means the Loan Parties and their Subsidiaries.

 

“Borrower Representative” has the meaning assigned to such term in Section 9.05.

 

“Borrowing” means (a) Global Loans of the same Type and in the same currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.

 

“Borrowing Request” means a request for a Borrowing in accordance with
Section 2.03 or Section 2.04 and in the form of Exhibit E or any other form
reasonably acceptable to the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or London are authorized or required by
law to remain closed; provided that, (i) when used in connection with a Loan
denominated in Euros, the term “Business Day” shall also exclude any day which
is not a TARGET Day, and (ii) when used in connection with a Loan denominated in
any other currency, the term “Business Day” shall also exclude any day which is
not a day on which dealings in such currency can occur in the London interbank
market and on which banks are open for business in the principal financial
center for that currency.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP, in
each case as in effect on the Closing Date.

 

“Cash and Cash Equivalents” means (i) cash, (ii) cash equivalents and
(iii) liquid short-term investments in the Specified Cash Management Account, in
each case of clauses (i)-(iii), to the extent included in “Cash and Short-Term
Investments” as set forth in the Public Company’s segment financial reporting.
For the avoidance of doubt, Cash and Cash Equivalents shall exclude cash
reflected on the balance sheet of KFN and its subsidiaries.

 

4

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of the following:

 

(a)                        the direct or indirect sale, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the combined
assets of the Credit Group taken as a whole to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act or any successor provision), other
than to a Continuing KKR Person; (b) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any “person” (as that term is used in Section 13(d)(3) of the Exchange
Act or any successor provision), other than a Continuing KKR Person, becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act or any
successor provision) of a majority of the controlling interests in (i) the
Public Company or (ii) one or more Bond Guarantors that together hold all or
substantially all of the assets of the Credit Group taken as a whole; or
(c) Kohlberg Kravis Roberts & Co. L.P. shall cease to be Controlled by one or
more Bond Guarantors.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date.  For purposes of this definition, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines, requirements, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities pursuant to Basel III, shall in each
case described in clauses (i) and (ii) above be deemed to be a Change in Law and
have gone into effect after the date hereof, regardless of the date enacted,
adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Global Loans or Swingline
Loans.

 

“CLO” means a collateralized loan obligation vehicle.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Global Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased

 

5

--------------------------------------------------------------------------------


 

from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04.  The amount of each Lender’s Commitment is set forth on Schedule
2.01, or in the Assignment pursuant to which such Lender shall have assumed its
Commitment, as applicable.  As of the Closing Date, the aggregate amount of the
Lenders’ Commitments is $1,000,000,000.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by an Authorized Officer of the
Borrower Representative.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, certificate of limited partnership,
constitution or certificate of formation (or the equivalent organizational
documents) of such Person and (b) the by-laws, operating agreement or limited
partnership agreement (or the equivalent governing documents) of such Person.

 

“Contingent Obligations” means contingent indemnification and expense
reimbursement obligations as to which no claim has been asserted.

 

“Continuing KKR Person” means, immediately prior to and immediately following
any relevant date of determination, (i) an individual who (a) is an executive of
the KKR Group, (b) devotes substantially all of his or her business and
professional time to the activities of the KKR Group and (c) did not become an
executive of the KKR Group or begin devoting substantially all of his or her
business and professional time to the activities of the KKR Group in
contemplation of a Change of Control, or (ii) any Person in which any one or
more of such individuals directly or indirectly, singly or as a group, holds a
majority of the controlling interests.

 

“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Core Interest Expense” means interest expense incurred by the Public Company
and its Subsidiaries on a segment basis, excluding interest expense (i) related
to debt obligations from investment financing arrangements related to certain of
the Public Company’s (x) investment funds, investment vehicles or separately
managed accounts, (y) portfolio company or portfolio investment of any such
fund, investment vehicle or separately managed account (or any entity Controlled
by a portfolio company or portfolio investment) and (z) CLOs or other principal
investments managed, Controlled or held as investments by the Public Company or
its Subsidiaries and (ii) incurred by KFN and its subsidiaries.

 

6

--------------------------------------------------------------------------------


 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Global Loans and its LC Exposure
and Swingline Exposure at such time.

 

“Credit Group” means the Loan Parties and the Loan Parties’ direct and indirect
Subsidiaries (to the extent of their economic ownership interest in such
Subsidiaries) taken as a whole.

 

“Credit Rating” means (a) in the case of S&P, the issuer credit rating of the
Public Company, (b) in the case of Fitch, the long-term “Issuer Default Rating”
of the Public Company and (c) in the case of Moody’s, the “Corporate Family
Rating”, in each case including any successor or equivalent rating.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans, (ii) fund all or any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent and the
Borrower Representative in writing that such failure is the result of such
Lender’s reasonable determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower Representative or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with all or any portion of its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s reasonable
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
reasonably satisfactory to it, or (d) has become the subject of a Bankruptcy
Event or has a Parent that has become the subject of a Bankruptcy Event.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.

 

“Domestic Borrower” means a Borrower organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

7

--------------------------------------------------------------------------------


 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Loan Party directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan; (e) the receipt by any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Euro” and “EUR” mean the single currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

8

--------------------------------------------------------------------------------


 

“Eurocurrency”, when used with respect to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period:

 

(a)                        denominated in a LIBOR Quoted Currency, the rate per
annum equal to the ICE Benchmark Administration LIBOR Rate from the relevant
page of the Reuters screen (or any successor to or substitute for such screen,
providing rate quotations comparable to those currently provided on such page of
such screen, as determined by the Administrative Agent from time to time) (the
“Screen”) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, as the rate for deposits in the
currency of such Eurocurrency Borrowing with a maturity comparable to such
Interest Period; provided that if the currency of such Eurocurrency Borrowing is
Sterling, such rate shall be determined on the first day of such Interest
Period;

 

(b)                        denominated in Canadian Dollars, the rate per annum
equal to the Canadian Dealer Offered Rate (“CDOR”), from the relevant page of
the Screen at approximately 10:00 a.m., Toronto, Ontario time, two Business Days
prior to the commencement of such Interest Period, with tenor equal to such
Interest Period;

 

(c)                         denominated in Australian Dollars, the rate per
annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”), from the relevant
page of the Screen at approximately 10:00 a.m., Melbourne, Australia time, two
Business Days prior to the commencement of such Interest Period, with tenor
equal to such Interest Period;

 

in each case, if the Screen shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the “Eurocurrency Rate”
with respect to such Eurocurrency Borrowing for such Interest Period shall be
the Interpolated Rate; provided that if the Interpolated Rate shall not be
available at such time for any reason, then the “Eurocurrency Rate” with respect
to such Eurocurrency Borrowing for such Interest Period shall be the average
(rounded, if necessary, to the next higher 1/100 of 1%) of the rates per annum
(the “Reference Rate”) at which deposits in the currency of such Eurocurrency
Borrowing are offered to each of the Reference Banks in the applicable interbank
market at the applicable times set forth above prior to the commencement of such
Interest Period in an amount approximately equal to the principal amount of the
Eurocurrency Borrowing of such Reference Bank to which such Interest Period is
to apply and for a period of time comparable to such Interest Period; provided
that no Reference Bank shall be required to provide a Reference Rate. 
Notwithstanding the foregoing, if the applicable rate described above is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Event of Default” has the meaning assigned to such term in Article 7.

 

9

--------------------------------------------------------------------------------


 

“Exchange Act” means the U.S. Securities Exchange Act of 1934 and any statute
successor thereto, in each case as amended from time to time.

 

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) Taxes imposed on (or measured by) its net income (however
denominated) or franchise Taxes, in each case (i) imposed as a result of such
recipient being organized under the law of, or having its principal office
located in or, in the case of any Lender, having its applicable lending office
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America, or any similar Tax described in clauses (a)(i) or
(ii) above, (c) in the case of a Lender, any withholding Tax imposed by the
United States of America or the Cayman Islands at the time such Lender first
becomes a party to this Agreement (other than by an assignment made pursuant to
Section 2.18(b)) with respect to amounts payable by any Person that is then a
Borrower under this Agreement, except to the extent that such Lender’s assignor
(if any) was entitled at the time of assignment to receive additional amounts
with respect to withholding Taxes pursuant to Section 2.16(a), (d) any Taxes to
the extent attributable to such Lender’s failure to comply with Section 2.16(e),
and (e) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Commitment” has the meaning assigned to such term in
Section 2.22(a)(i).

 

“Existing Credit Agreement” that certain Amended and Restated Credit Agreement
dated as of February 22, 2011 among Kohlberg Kravis Roberts & Co. L.P., as the
borrower, the other borrowers party thereto from time to time, the lenders party
thereto from time to time, HSBC Securities (USA) Inc., as arranger and HSBC Bank
plc, as administrative agent.

 

“Existing Letters of Credit” means those letters of credit outstanding under the
Existing Credit Agreement as of the Closing Date and set forth on Schedule 2.05.

 

“Existing Loans” has the meaning assigned to such term in Section 2.22(a)(i).

 

“Existing Secured Indebtedness” means Indebtedness incurred under the Amended
and Restated Revolving Credit Agreement dated as of March 30, 2012 among KKR
Capital Markets Holdings L.P., as borrower, the lenders party thereto, and
Mizuho Corporate Bank, Ltd., as administrative agent, and any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof and any indentures, notes, debentures or credit facilities or commercial
paper facilities that replace, refund or refinance any part of the loans, notes,
other credit facilities or commitments thereunder, including any such
replacement, refunding or refinancing facility or indenture that alters the
maturity or interest rate thereof; provided, that the aggregate principal amount
of Existing Secured Indebtedness outstanding at any one time shall not exceed
$1.0 billion.

 

10

--------------------------------------------------------------------------------


 

“Extended Commitments” has the meaning assigned to such term in
Section 2.22(a)(i).

 

“Extended Loans” has the meaning assigned to such term in Section 2.22(a)(i).

 

“Extending Lender” has the meaning assigned to such term in Section 2.22(a)(ii).

 

“Extension Amendment” has the meaning assigned to such term in
Section 2.22(a)(iii).

 

“Extension Date” has the meaning assigned to such term in Section 2.22(a)(iv).

 

“Extension Election” has the meaning assigned to such term in
Section 2.22(a)(ii).

 

“Extension Request” has the meaning assigned to such term in Section 2.22(a)(i).

 

“Extension Series” means all Extended Loans and Extended Commitments that are
established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Loans or Extended Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, commitment fees,
extension fees, maturity, and amortization schedule.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the applicable rate
described above shall be less than zero, it shall be deemed to be zero for
purposes of this Agreement.

 

“Fee Letter” means the letter agreement among the Arranger, the Borrower
Representative and the KKR Group Partnerships dated as of September 12, 2014.

 

“Fee and Yield EBITDA” means, for any period, Fee and Yield Earnings, plus,
without duplication and to the extent otherwise deducted in the calculation of
Fee and

 

11

--------------------------------------------------------------------------------


 

Yield Earnings, (i) depreciation and amortization and (ii) Core Interest
Expense, in each case determined on a total reportable segment basis for the
Public Company.

 

For purposes of calculating Fee and Yield EBITDA for any Reference Period, if at
any time during such Reference Period the Public Company or any of its
Subsidiaries shall have made any Material Acquisition or Material Disposition,
the Fee and Yield EBITDA for such Reference Period shall be calculated after
giving pro forma effect thereto as if such Material Acquisition or Material
Disposition occurred on the first day of such Reference Period.

 

“Fee and Yield Earnings” means (i) total management, monitoring and transaction
fees, net, plus incentive fees, less (ii) cash compensation and benefits,
occupancy and related charges and other operating expenses, plus (iii) net
interest and dividends, in each case determined on a total reportable segment
basis for the Public Company.

 

“Fee Paying Assets Under Management” means fee paying assets under management as
reported in the Public Company’s segment financial reporting.

 

“Fitch” means Fitch Ratings, Inc.

 

“Foreign Lender” means, with respect to any Loan, any Lender making such Loan
that is organized under the laws of a jurisdiction other than the Relevant
Jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Global Loan” means a Loan made in U.S. Dollars or in one or more Alternative
Currencies pursuant to Section 2.01.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantor” means, (i) the Public Company and (ii) any other entity (other than
the Borrowers) that guarantees the 6.375% Senior Notes due 2020, the 5.500%
Senior Notes due 2043 or the 5.125% Senior Notes due 2044, issued, respectively,
by KKR Group Finance Co. LLC, KKR Group Finance Co. II LLC and KKR Group Finance
Co. III LLC, each a Delaware limited liability company, that becomes party to
this Agreement in accordance with Section 11.07.

 

“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any

 

12

--------------------------------------------------------------------------------


 

manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided, that the term “Guaranty” shall not include endorsements for collection
or deposit in the ordinary course of business.  The term “Guarantee” used as a
verb has a corresponding meaning.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate.”

 

“Incremental Commitments” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Effective Date” has the meaning assigned to such term in
Section 2.21(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guaranties by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, and (j) all net obligations of such Person
under Swap Contracts; provided that Indebtedness shall not include (i) deferred
or prepaid revenue, (ii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, (iii) any obligations from investment financing
arrangements of investment funds, investment vehicles or managed accounts or any
of their respective special purpose vehicles that are not obligations of the
Loan Parties or their Subsidiaries

 

13

--------------------------------------------------------------------------------


 

or (iv) any Indebtedness incurred by KFN or its subsidiaries that are not
obligations of the Loan Parties or their Subsidiaries.  The amount of
Indebtedness of any person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the fair market value of the property encumbered thereby as determined
by such person in good faith.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.

 

“Indemnified Taxes” means all Taxes imposed on or with respect to any payment by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, other than Excluded Taxes or Other Taxes.

 

“Interest Election Request” means a request by the Borrower Representative to
change or continue the Type of a Borrowing in accordance with Section 2.07 and
in the form of Exhibit F or any other form reasonably acceptable to the
Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
beginning on the date of such Borrowing specified in the applicable Borrowing
Request or on the date specified in the applicable Interest Election and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter (or such other period as all of the Lenders may
agree), as the Borrower Representative may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.

 

“International Plan” means any “defined benefit plan” as such term is defined in
Section 3(35) of ERISA, whether or not such employee benefit plan is subject to
ERISA or the Code, which is sponsored, maintained, administered, contributed to,
extended or arranged by any Borrower or any of its Subsidiaries under which any
Borrower or any of its Subsidiaries has any liability (contingent or otherwise)
and covers any current or former employee, officer, director or independent
contractor of any Borrower or any of its Subsidiaries who is located exclusively
outside of the United States.

 

14

--------------------------------------------------------------------------------


 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen) determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen (for the longest period for which the
Screen is available) that is shorter than the Impacted Interest Period; and
(b) the Screen for the shortest period (for which that Screen is available) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“Investment Company Act” has the meaning assigned to such term in Section 3.07.

 

“Issuer Documents” means with respect to any Letter of Credit, the LC
Application and any other document, agreement and instrument entered into by the
applicable Issuing Bank and the applicable Borrower (and/or the applicable
Subsidiary) in favor of such Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means each of HSBC Bank USA, National Association, in its
capacity as an issuer of Letters of Credit hereunder and/or any other Lenders to
be designated by the Borrower Representative that agree to issue Letters of
Credit hereunder, and in each case any of its successors in such capacity as
provided in Section 2.05(f).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“KFN” means KKR Financial Holdings LLC, a Delaware limited liability company.

 

“KKR Group” means the KKR Group Partnerships, the direct and indirect parents
(including, without limitation, general partners) of the KKR Group Partnerships
(the “Parent Entities”), any direct or indirect Subsidiaries of the Parent
Entities or the KKR Group Partnerships, the general partner or similar
controlling entities of any investment or vehicle that is managed, advised or
sponsored by the KKR Group (“KKR Fund”) and any other entity through which any
of the foregoing directly or indirectly conduct its business, but shall exclude
any company in which a KKR Fund has an investment.

 

“KKR Group Partnerships” means KKR Management Holdings L.P., a Delaware limited
partnership, KKR Fund Holdings L.P., a Cayman Islands exempted limited
partnership, and KKR International Holdings L.P., a Cayman Islands exempted
limited partnership.

 

“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
relevant Issuing Bank.

 

15

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the U.S. Dollar Equivalent of the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements that have not yet
been reimbursed by or on behalf of the Borrowers at such time.  The LC Exposure
of any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

 

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit D to
this Agreement or any other form reasonably acceptable to the Administrative
Agent.

 

“Lender Parties” means the Lenders (including the Swingline Lender), the Issuing
Banks and the Administrative Agent.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment or pursuant to a
Lender Joinder Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender and any Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including each Existing Letter of Credit.  Pursuant to Section 2.05(a), each
Existing Letter of Credit shall be deemed to be a Letter of Credit for all
purposes of the Loan Documents.

 

“Leverage Ratio” means, on any date, the ratio of Total Indebtedness on such
date to Fee and Yield EBITDA for the period of four consecutive fiscal quarters
ended on such date or most recently ended on or prior to such date, as
applicable.

 

“LIBOR Quoted Currency” means each of the following currencies: U.S. Dollars;
Euro; Sterling; Yen; Swiss Franc and any other applicable Alternative Currency);
in each case as long as there is a published LIBOR rate with respect thereto.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this (i) Agreement, (ii) the Lender Joinder Agreements,
(iii) the Extension Amendments, (iv) the Loan Party Joinder Agreements, (v) each
LC Application and each other Issuer Document, (vi)  any promissory notes issued
pursuant to Section 2.09(e) and (vii) the Fee Letter.

 

16

--------------------------------------------------------------------------------


 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Loan Party Guaranty” means the Guaranty set forth in Article 11.

 

“Loan Party Joinder Agreement” means a joinder agreement in the form of
Exhibit C to this Agreement or any other form reasonably acceptable to the
Administrative Agent.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Material Acquisition” means any acquisition or series of related acquisitions
of a Subsidiary or business unit with Fee and Yield Earnings which are included
in Fee and Yield EBITDA that involves the payment of consideration by the Public
Company or any of its Subsidiaries in excess of $25,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, or financial condition of the Loan Parties taken as a
whole, (b) the ability of any Loan Party to perform its obligations under the
Loan Documents or (c) the validity or enforceability of the Loan Documents or
the rights or remedies of any Lender Party thereunder.

 

“Material Disposition” means any disposition or series of related dispositions
of a Subsidiary or business unit with Fee and Yield Earnings which are included
in Fee and Yield EBITDA that yields gross proceeds to the Public Company or any
of its Subsidiaries in excess of $25,000,000.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) of any one or more of the Borrower Group Companies in an aggregate
principal amount exceeding $75,000,000; provided that in the case of any
Subsidiary, Material Indebtedness shall consist solely of Indebtedness of the
types described in subclauses (a) and (b) of the definition thereof.

 

“Material Subsidiary” means any Subsidiary which, together with its own
Subsidiaries, (i) accounts for more than 10% of the consolidated assets of the
Public Company as of the last day of the most recently ended fiscal quarter of
the Public Company, (ii) accounts for more than 10% of the consolidated revenues
of the Public Company for the most recently ended period of four consecutive
fiscal quarters of the Public Company or (iii) accounts for more than 10% of Fee
and Yield Earnings for the most recently ended period of four consecutive fiscal
quarters of the Public Company.

 

“Maturity Date” means the fifth anniversary of the Closing Date.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

17

--------------------------------------------------------------------------------


 

“New Lender” has the meaning assigned to such term in Section 2.21(b).

 

“New Loan” has the meaning assigned to such term in Section 2.21(b).

 

“Non-U.S. Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to the Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after (or would accrue but for) the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency, as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with U.S. Dollars.

 

“Other Connection Taxes” means with respect to any Lender Party, Taxes imposed
as a result of a present or former connection between such Lender Party and the
jurisdiction imposing such Tax (other than connections arising from such Lender
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, performance, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18(b)).

 

“Outstanding Amount” means (i) with respect to any Class of Loans on any date,
the U.S. Dollar Equivalent of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Class of Loans occurring on such date; and (ii) with respect to LC Exposure on
any date, the U.S.

 

18

--------------------------------------------------------------------------------


 

Dollar Equivalent of the aggregate outstanding amount of such LC Exposure on
such date after giving effect to any drawings or reimbursements occurring on
such date.

 

“Parent” means, with respect to any Lender, any Person Controlling such Lender.

 

“Participant” has the meaning assigned to such term in Section 10.04.

 

“Participant Register” has the meaning assigned to such term in Section 10.04.

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Investments” means:

 

(a)                        direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)                        investments in commercial paper maturing within 270
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                         investments in certificates of deposit, banker’s
acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000; and

 

(d)                        money market funds that (i) comply with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

 

“Permitted Liens” means:

 

(a)                        Liens on voting stock or profit participating equity
interests of any Subsidiary existing at the time such entity becomes a direct or
indirect Subsidiary of the Public Company or is merged into a direct or indirect
Subsidiary of the Public Company (provided such Liens are not created or
incurred in connection with such transaction and do not extend to any other
Subsidiary),

 

19

--------------------------------------------------------------------------------


 

(b)                        statutory Liens, Liens for taxes or assessments or
governmental liens not yet due or delinquent or which can be paid without
penalty or are being contested in good faith,

 

(c)                         other Liens of a similar nature as those described
in subclauses (a) and (b) above, and

 

(d)                        Liens granted under Existing Secured Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by HSBC Bank USA, National Association, as its prime rate in effect at
its office located at 452 Fifth Avenue, New York, New York 10018; each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

 

“Public Company” means KKR & Co. L.P., a Delaware limited partnership (or its
successor).

 

“Rating Agency” means S&P, Fitch and Moody’s.

 

“Reference Period” means any period of four consecutive fiscal quarters.

 

“Reference Banks” means the applicable principal offices (or any successor
offices) of HSBC Bank USA, Citibank, N.A. and Mizuho Bank, Ltd. and any other
Lender which has agreed to become a Reference Bank and is reasonably acceptable
to the Administrative Agent and the Borrower Representative; provided that any
such Reference Bank may resign as a Reference Bank at any time without the
consent of any other party so long as any such Reference Bank provides at least
10 days’ notice (unless such Reference Bank is resigning pursuant to court
order, regulation or other applicable law, in which case such resignation shall
be immediate upon notice) to the Borrower Representative prior to such
resignation.

 

“Reference Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

 

“Register” has the meaning assigned to such term in Section 10.04.

 

20

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Jurisdiction” means (i) in the case of any Loan to any Domestic
Borrower, the United States of America, and (ii) in the case of any Loan to any
other Borrower, the jurisdiction imposing (or having the power to impose)
withholding tax on payments by such Borrower under this Agreement.

 

“Required Lenders” means, at any time, Lenders (or, if there are two or more
Lenders, at least two Lenders) having Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Credit Exposures and unused
Commitments at such time, exclusive in each case of the Credit Exposure and
unused Commitment of any Defaulting Lender.

 

“Revaluation Date” means with respect to any Loan or Letter of Credit, each of
the following:  (i) each date of receipt by the Administrative Agent of a
Borrowing Request, or a request for the issuance of a Letter of Credit,
denominated in an Alternative Currency, (ii) each date of receipt by the
Administrative Agent of an Interest Election Request (or, if a Borrowing is
continued pursuant to Section 2.07(e), each date by which an Interest Election
Request would have been due), or a request for the amendment, renewal or
extension of a Letter of Credit, denominated in an Alternative Currency and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

 

“Sanctioned Country” means any country or territory that is subject to a
comprehensive countrywide trade or investment embargo under any Sanctions.  As
of the date of this Agreement, the following are the only “Sanctioned
Countries”: Cuba, Iran, North Korea, Sudan and Syria.

 

“Sanctions” means any sanctions, prohibitions or trade embargoes imposed by any
executive order of the U.S. government or by any sanctions program administered
by OFAC.

 

“Sanctions List” means any Sanctions-related list of designated Persons
maintained by OFAC at its official website.

 

“Screen” has the meaning assigned to such term in the definition of Eurocurrency
Rate.

 

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

 

21

--------------------------------------------------------------------------------


 

“Specified Cash Management Account” means an internally managed account
investing in high-grade, short-duration cash management strategies used by the
Credit Group to generated additional yield on its excess liquidity.

 

“Specified Existing Commitment” has the meaning assigned to such term in
Section 2.22(a)(i).

 

“Spot Rate” means, on any day, for any currency, the spot rate quoted by HSBC
Bank USA, National Association, in New York at approximately 11:00 a.m. for the
purchase of such currency with another currency for delivery two Business Days
later.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“subsidiary” means, with respect to any Person at any date, (a) any corporation
more than 50% of whose equity interests of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time equity interests of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through subsidiaries, or (b) any limited liability
company, partnership, association, joint venture or other entity of which such
Person directly or indirectly through subsidiaries has more than a 50% equity
interest (of either economic interests or ordinary voting power, as applicable)
at the time.

 

“Subsidiary” means subsidiary of the Public Company that is or would be
consolidated with the Public Company in the preparation of segment information
included in the notes to the consolidated financial statements of the Public
Company prepared in accordance with GAAP.  For the avoidance of doubt, a
Subsidiary shall not include (a) any investment funds, investment vehicles or
separately managed accounts, (b) any portfolio company or portfolio investment
of any such fund, investment vehicle or separately managed account (or any
entity Controlled by a portfolio company or portfolio investment), (c) KFN and
its subsidiaries and (d) CLOs or principal other investments managed, Controlled
or held as investments by the Public Company or its Subsidiaries; provided that
with respect to Section 3.11 only, clause (c) of the preceding sentence shall be
included in the definition of Subsidiary.

 

“Substantially All Merger” means a merger or consolidation of one or more Loan
Parties with or into another Person that would, in one or a series of related
transactions, result in the transfer or other disposition, directly or
indirectly, of all or substantially all of the combined assets of the Loan
Parties taken as a whole to a Person that is not within the Loan Parties
immediately prior to such transaction.

 

“Substantially All Sale” means a sale, assignment, transfer, lease or conveyance
to any other Person, in one or a series of related transactions, directly or
indirectly, of all or substantially all of the combined assets of the Loan
Parties taken as a whole to a Person that is not within the Loan Parties
immediately prior to such transaction.

 

22

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means HSBC Bank USA, National Association, in its capacity as
lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swiss Francs” means the lawful currency of the Swiss Confederation.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any

 

23

--------------------------------------------------------------------------------


 

Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Total Indebtedness” means, on any date, the total amount of Indebtedness of the
Public Company and its Subsidiaries of the types described in clauses (a), (b),
(f) (to the extent the underlying Indebtedness is of the types otherwise
enumerated in this definition of Total Indebtedness), (g), (h) and (i) (to the
extent of drawings thereunder) of the definition thereof; minus unrestricted
Cash and Cash Equivalents of the Public Company and its Subsidiaries.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the Loan Documents, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder (including each
Existing Letter of Credit deemed to be a Letter of Credit pursuant to
Section 2.05(a)).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

 

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of U.S. Dollars with such Alternative Currency.

 

“U.S. Dollars” and “$” mean the lawful currency of the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub.L.107-56, signed into law October 26, 2001, as amended.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.                          Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Global Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Global Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Global Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Global Borrowing”).

 

24

--------------------------------------------------------------------------------


 

Section 1.03.                          Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.04.                          Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time, with such adjustments thereto as are reflected in and consistent with the
financial statements referred to in Section 3.04(a), but in any event without
giving effect to principles of consolidation; provided that, if the Borrower
Representative notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

Section 1.05.                          Exchange Rates; Currency Equivalents. 
(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating U.S. Dollar Equivalent amounts of
Borrowings and Outstanding Amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.

 

(b)                       Wherever in this Agreement in connection with a
Borrowing, conversion, continuation or prepayment of a Eurocurrency Loan an
amount, such as a required minimum or multiple amount, is expressed in U.S.
Dollars, but such Borrowing or Loan is denominated in an Alternative Currency,
such amount shall be the relevant Other

 

25

--------------------------------------------------------------------------------


 

Currency Equivalent of such U.S. Dollar amount (rounded to the nearest unit of
such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent.

 

Section 1.06.                          Additional Alternative Currencies.
 (a) The Borrower Representative may from time to time request that Eurocurrency
Loans be made or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than U.S. Dollars) that is
readily available and freely transferable and convertible into U.S. Dollars. 
Any such request shall be subject to the approval of the Administrative Agent,
the applicable Issuing Banks and the Lenders.

 

(b)                       Any such request shall be made to the Administrative
Agent not later than 11:00 a.m., ten Business Days prior to the date of the
desired Borrowing (or such other time or date as may be agreed by the
Administrative Agent, in its sole discretion).  In the case of any such request,
the Administrative Agent shall promptly notify each Issuing Bank and each Lender
thereof.  Each Issuing Bank and each Lender shall notify the Administrative
Agent, not later than 11:00 a.m., five Business Days after receipt of such
request, whether it consents, in its sole discretion, to the making of
Eurocurrency Loans or issuance of Letters of Credit in such requested currency.

 

(c)                        Any failure by an Issuing Bank or a Lender to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Issuing Bank or such Lender to permit
Eurocurrency Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent, the applicable Issuing Banks
and all the Lenders consent to making Eurocurrency Loans or issuing Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower Representative and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section, the Administrative Agent shall promptly so notify the Borrower
Representative.

 

Section 1.07.                          Change of Currency.  (a) Each obligation
of any Borrower to make a payment denominated in the national currency unit of
any Participating Member State that adopts the Euro as its lawful currency after
the date hereof shall be redenominated into Euro at the time of such adoption
(in accordance with the EMU Legislation).  If, in relation to the currency of
any such Participating Member State, the basis of accrual of interest expressed
in this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such
Participating Member State adopts the Euro as its lawful currency; provided that
if any Borrowing in the currency of such Participating Member State is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

26

--------------------------------------------------------------------------------


 

(b)                       Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent, acting at
the direction of the Required Lenders, and the Borrower Representative may from
time to time agree to be appropriate to reflect the adoption of the Euro by any
member state of the European Union and any relevant market conventions or
practices relating to the Euro.

 

(c)                        Each provision of this Agreement also shall be
subject to such reasonable changes of construction as the Administrative Agent,
acting at the direction of the Required Lenders, and the Borrower Representative
may from time to time agree to be appropriate to reflect a change in currency of
any other country and any relevant market conventions or practices relating to
the change in currency.

 

ARTICLE 2
THE CREDITS

 

Section 2.01.                          Commitments.  Subject to the terms and
conditions set forth herein, each Lender, severally and not jointly, agrees to
make Global Loans to the Borrowers in U.S. Dollars or in one or more Alternative
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Credit Exposure
exceeding such Lender’s Commitment, or (ii) the sum of the total Credit
Exposures exceeding the total Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Global Loans.

 

Section 2.02.                          Loans and Borrowings.  (a) Each Global
Loan shall be made as part of a Borrowing consisting of Global Loans made by the
Lenders ratably in accordance with their respective Commitments.  The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)                       Subject to Section 2.13, each Global Borrowing shall
be comprised entirely of ABR Loans or Eurocurrency Loans, as the Borrower
Representative may request in accordance herewith.  All ABR Loans shall be
denominated in U.S. Dollars.  Eurocurrency Loans may be denominated in U.S.
Dollars or an Alternative Currency.  Each Swingline Loan shall be an ABR Loan. 
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

 

(c)                        At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $5,000,000.  At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated

 

27

--------------------------------------------------------------------------------


 

by Section 2.05(e).  Each Swingline Loan shall be in an amount that is an
integral multiple of $100,000 and not less than $1,000,000.  Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurocurrency Borrowings
outstanding.

 

(d)                       Notwithstanding any other provision of this Agreement,
the Borrower Representative shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

Section 2.03.                          Requests for Borrowings.  To request a
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request in the form of a Borrowing Request signed by the Borrower
Representative not later than 11:00 a.m., New York City time, (a) in the case of
a Eurocurrency Borrowing denominated in U.S. Dollars, three Business Days before
the date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in an Alternative Currency, four Business Days before the date of
the proposed Borrowing, or (c) in the case of an ABR Borrowing, on the date of
the proposed Borrowing.  Each such Borrowing Request shall be irrevocable.  Each
such Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)                                     the name of the Borrower;

 

(ii)                                  the aggregate amount of the requested
Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(v)                                 in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of “Interest Period”;

 

(vi)                              the location and number of the applicable
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06; and

 

(vii)                           in the case of a Eurocurrency Borrowing, the
currency of such Borrowing.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04.                          Swingline Loans.  (a) Subject to the
terms and conditions set forth herein, the Swingline Lender agrees to make
Swingline Loans to the Borrowers from time to time during the Availability
Period, in an aggregate principal amount at any

 

28

--------------------------------------------------------------------------------


 

time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $50,000,000 or (ii) the sum of the total
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.

 

(b)                       To request a Swingline Loan, the Borrower
Representative shall notify the Administrative Agent of such request by in the
form of a Borrowing Request signed by the Borrower Representative, not later
than 11:00 a.m., New York City time, on the day of a proposed Swingline Loan. 
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received by it.  The Swingline Lender shall make each Swingline Loan
available by means of a credit to the general deposit account of the applicable
Borrower with the Swingline Lender or disbursement to such other account of the
applicable Borrower as the Borrower Representative may specify in its Borrowing
Request (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(e), by remittance to the
Issuing Bank) on the requested date of such Swingline Loan.

 

(c)                        The Swingline Lender may by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall promptly notify the Borrower Representative of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrowers in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts

 

29

--------------------------------------------------------------------------------


 

received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to any Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrowers of any default in the payment thereof.

 

Section 2.05.                          Letters of Credit.  (a) General.  Subject
to the terms and conditions set forth herein (including without limitation the
conditions set forth in Section 4.02), the Borrower Representative may request
the issuance of Letters of Credit for the account of the Borrowers (to support
obligations of any Borrower or its Subsidiaries), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, from
time to time during the Availability Period.  All Letters of Credit shall be
denominated in U.S. Dollars or an Alternative Currency.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower Representative to, or entered into by any Borrower
with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding the foregoing, each
Existing Letter of Credit shall be deemed to be a Letter of Credit under this
Agreement and for all purposes of the Loan Documents.

 

(b)                       Notice of Issuance, Amendment, Renewal or Extension;
Certain Conditions.  (i) To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower Representative shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent (at least five Business Days (or such shorter period of time as may be
agreed by the Administrative Agent and such Issuing Bank) in advance of the
requested date of issuance, amendment, renewal or extension) a notice (which
shall include wording agreed with such Issuing Bank) requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the name of the account party (which may, at the
option of the Borrower Representative, list any Loan Party or one or more
Subsidiaries of any Borrower; provided that the listing of such Guarantor or
Subsidiaries shall not create any obligations of such entity under this
Agreement and the Borrowers shall remain at all times responsible for the
obligations and agreements under the Loan Documents with respect to all Letters
of Credit), the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with Section 2.05(c), the amount of such Letter of
Credit, the currency of denomination, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  If requested by an Issuing Bank, the
Borrower Representative also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower Representative shall be deemed to represent and warrant that),
after

 

30

--------------------------------------------------------------------------------


 

giving effect to such issuance, amendment, renewal or extension (x) the LC
Exposure shall not exceed $250,000,000 and (y) the sum of the total Credit
Exposures shall not exceed the total Commitments.

 

(ii)                                  Promptly after receipt of a notice
requesting the issuance, amendment, renewal or extension of a Letter of Credit,
the applicable Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such notice from the Borrower Representative and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof.  Upon receipt by such
Issuing Bank of confirmation from the Administrative Agent that the requested
issuance, amendment, renewal or extension is permitted in accordance with the
terms hereof, then, subject to the terms and conditions hereof, such Issuing
Bank shall, on the requested date, issue a Letter of Credit for the account of
the Borrowers or enter into the applicable amendment, renewal or extension, as
the case may be, in each case in accordance with such Issuing Bank’s usual and
customary business practices.

 

(c)                        Expiration Date.  Each Letter of Credit shall expire
at or before the close of business on the earlier of (i) the date that is one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension);
provided that any Letter of Credit with a one-year tenor may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (ii) below) and (ii) the date that is five
Business Days prior to the Maturity Date.

 

(d)                       Participations.  Effective on the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of any Issuing Bank or the Lenders,
such Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  Pursuant to such participations, each Lender
hereby absolutely and unconditionally agrees to pay in U.S. Dollars to the
Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in Section 2.05(e), or
of any reimbursement payment required to be refunded to the Borrowers for any
reason.  Each Lender’s obligation to acquire participations and make payments
pursuant to this subsection is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                        Reimbursement.  If any Issuing Bank makes any LC
Disbursement in respect of a Letter of Credit, it shall promptly notify the
Borrower Representative and the Administrative Agent and the Borrowers shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later

 

31

--------------------------------------------------------------------------------


 

than 12:00 noon, New York City time, on the next Business Day of such notice;
provided that the Borrower Representative may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing or Swingline Loan.  If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Lender and the Issuing Bank of
the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrowers, in
the same manner as is provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to such payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrowers pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse any Issuing Bank for
any LC Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

(f)                         Obligations Absolute.  The Borrowers’ obligation to
reimburse LC Disbursements as provided in Section 2.05(e) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder.  None
of the Lender Parties and their respective Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of (x) any of the circumstances referred to in the
preceding sentence or (y) the failure of any Issuing Bank to honor a drawing
under any such Letter of Credit as a result of any Sanctions or any act or
omission of any Governmental Authority), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of any Issuing
Bank; provided that the foregoing shall not excuse any

 

32

--------------------------------------------------------------------------------


 

Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of such
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents do not strictly comply with the terms of
such Letter of Credit.

 

(g)                        Disbursement Procedures.  Each Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower Representative
by telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement pursuant thereto; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse such Issuing Bank and the Lenders
with respect to any such LC Disbursement.

 

(h)                       Interim Interest.  Unless the Borrowers reimburse an
LC Disbursement in full on the date an LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the day on
which such LC Disbursement is made to but excluding the day on which the
Borrowers reimburse such LC Disbursement, at the rate per annum then applicable
to ABR Loans; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to Section 2.05(e), then Section 2.12(c) and
Section 2.12(d) shall apply.  Interest accrued pursuant to this subsection shall
be for the account of the applicable Issuing Bank, except that a pro rata share
of interest accrued on and after the day that any Lender pursuant to
Section 2.05(e) shall be for the account of such Lender.

 

(i)                           Issuing Banks.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement.  At
the time any such replacement becomes effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  On and after the effective date of any such replacement,
(A) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (B) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After an Issuing
Bank is replaced, it will

 

33

--------------------------------------------------------------------------------


 

remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it before such replacement, but shall not be required to issue additional
Letters of Credit.

 

(j)                          Cash Collateralization.  If an Event of Default
shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing more than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this subsection, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 101% of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to a Borrower described in clause (h) or (i) of
Article 7.  Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Borrowers under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  The
Administrative Agent shall invest and reinvest funds held by it on deposit in
one or more Permitted Investments in accordance with the written instructions of
the Required Lenders; provided that, in the absence of such written
instructions, all funds shall remain uninvested on deposit in a non-interest
bearing account in the commercial department of HSBC Bank USA, N.A.  Investment
instructions, which may be standing instructions, must be received by the
Administrative Agent by 11:00 a.m. New York City time on the Business Day when
such funds are to be invested.  Instructions received after 11:00 a.m. New York
City time will be treated as if received on the following Business Day.  The
Administrative Agent shall have no obligation to invest or reinvest any funds
deposited with or received by the Administrative Agent after 11:00 a.m. New York
City time on such day of deposit. Other than any interest earned on the
investment of such deposits, which investments shall be made pursuant to the
preceding sentence and at the Borrowers’ risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse any Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
more than 50% of the total LC Exposure), be applied to satisfy other obligations
of the Borrowers under this Agreement.  If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three Business Days after all Events of Default
(including such Event of Default) have been cured or waived.

 

(k)                       Applicability of ISP 98.  Unless otherwise agreed by
the Borrower Representative and the applicable Issuing Bank, each Borrower
agrees that any Issuing Bank may issue Letters of Credit hereunder subject to
the International Standby Practices

 

34

--------------------------------------------------------------------------------


 

1998, ICC Publication No. 590 or, at such Issuing Bank’s option, such later
revision thereof in effect at the time of issuance of any such Letter of Credit
(“ISP 98”).  Any Issuing Bank’s privileges, rights and remedies under such ISP
98 shall be in addition to, and not in limitation of, its privileges, rights and
remedies expressly provided for herein.

 

(l)                            Independence.  Each Borrower acknowledges that
the rights and obligations of each Issuing Bank under each Letter of Credit is
independent of the existence, performance or nonperformance of any contract or
arrangement underlying such Letter of Credit, including contracts or
arrangements between any Issuing Bank and any Borrower and between such Borrower
and the beneficiary.

 

Section 2.06.                          Funding of Borrowings.  (a) Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 12:00 noon, New York City time
(in the case of fundings to an account in New York City), or 12:00 noon, local
time (in the case of fundings to an account in another jurisdiction), in each
case to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that (x) ABR Loans shall be
made available by 2:00 p.m. New York City or local time, as the case may be, and
(y) Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such funds available to the Borrowers by promptly
crediting the amounts so received, in like funds, to an account of the
applicable Borrower maintained in New York City or London or in the financial
center of the country of the currency of such Loans and designated by the
Borrower Representative in the applicable Borrowing Request; provided that ABR
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

(b)                        Unless the Administrative Agent receives notice from
a Lender before the proposed date of any Borrowing that such Lender will not
make its share of such Borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in reliance on such
assumption, make available to the Borrowers a corresponding amount in the
required currency.  In such event, if a Lender has not in fact made its share of
the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, if such Borrowing is denominated in U.S.
Dollars, the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, and if such Borrowing is denominated in an Alternative
Currency, a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds in the relevant currency (which determination
shall be conclusive absent manifest error), or (ii) in the case of the
Borrowers, the interest rate applicable to such Borrowing (provided that in the
case of a Borrowing denominated in U.S. Dollars, the interest rate applicable to
ABR Loans).  If

 

35

--------------------------------------------------------------------------------


 

such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

Section 2.07.                          Interest Elections.  (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing. 
Notwithstanding the foregoing, the Borrower Representative may not (i) elect to
convert the currency in which any Loans are denominated, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d),
(iii) elect to convert any ABR Loans to Eurocurrency Loans that would result in
the number of Eurocurrency Borrowings exceeding the maximum number of
Eurocurrency Borrowings permitted under Section 2.02(c), or (iv) elect an
Interest Period for Eurocurrency Loans unless the aggregate outstanding
principal amount of Eurocurrency Loans (including any Eurocurrency Loans in the
same currency made on the date that such Interest Period is to begin) to which
such Interest Period will apply complies with the requirements as to minimum
principal amount set forth in Section 2.02(c).  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b)                        To make an election pursuant to this Section, the
Borrower Representative shall notify the Administrative Agent of such election
in the form of an Interest Election Request signed by the Borrower
Representative by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower Representative were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election; provided that in the case of a conversion of Eurocurrency Loans to ABR
Loans, notice of such election must be delivered not later than 11:00 a.m., New
York City time, three Business Days before the end of the current Interest
Period for such Eurocurrency Loans.  Each such Interest Election Request shall
be irrevocable.

 

(c)                         Each Interest Election Request shall specify the
following information in compliance with Section 2.02 and Section 2.07(e):

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

36

--------------------------------------------------------------------------------


 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is to be a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of “Interest Period”.

 

If an Interest Election Request requests a Eurocurrency Borrowing but does not
specify an Interest Period, then the Borrower Representative shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)                        Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                         If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing before
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurocurrency Loan having an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing, no outstanding ABR Borrowing may be converted
to a Eurocurrency Borrowing.

 

Section 2.08.                          Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

 

(b)                        The Borrowers may at any time terminate, or from time
to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrowers shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.10, the sum of the Credit Exposures would
exceed the total Commitments.

 

(c)                         The Borrower Representative shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days before the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination or reduction of the
Commitments may state that such termination or reduction is conditioned upon the
effectiveness of a refinancing or other events, in which case such notice may be
revoked (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent and will be made ratably among
the Lenders in accordance with their respective Commitments.

 

37

--------------------------------------------------------------------------------


 

Section 2.09.                          Repayment of Loans; Evidence of Debt. 
(a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Global Loan on the Maturity Date and (ii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Global Borrowing
is made, the Borrowers shall repay all Swingline Loans then outstanding.

 

(b)                        Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)                         The Administrative Agent shall maintain accounts in
which it shall record (i) the amount of each Loan made hereunder, the currency,
Class and Type thereof and the Interest Period (if any) applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)                        The entries made in the accounts maintained pursuant
to Section 2.09(b) or 2.09(c) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that any failure by any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)                         Any Lender may request that Loans of any Class made
by it be evidenced by a promissory note.  In such event, each Borrower shall
prepare, execute and deliver promptly to such Lender a promissory note payable
to the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) substantially in the form of Exhibit H.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.10.                          Prepayment of Loans; Collateralization of
LC Exposure.  (a) Each Borrower shall have the right at any time to prepay any
Borrowing in whole or in part, subject to the provisions of this Section.

 

(b)                        If the Administrative Agent notifies the Borrower
Representative at any time that the aggregate Outstanding Amount of all Credit
Exposure at such time exceeds an amount equal to 105% of the Commitments then in
effect, then, within seven Business Days after receipt of such notice, the
Borrowers shall prepay Loans or cash collateralize LC Exposure in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Commitments then in

 

38

--------------------------------------------------------------------------------


 

effect.  The Administrative Agent may, at any time and from time to time after
the initial deposit of such cash collateral, request that additional cash
collateral be provided in order to protect against the results of further
exchange rate fluctuations.

 

(c)                         The Borrower Representative shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing denominated
in U.S. Dollars, not later than 11:00 a.m., New York City time, three Business
Days before the date of prepayment, (ii) in the case of a Eurocurrency Borrowing
denominated in an Alternative Currency, not later than 11:00 a.m., New York City
time, three Business Days before the date of payment, (iii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment, or (iv) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that such notice may state that the prepayment is conditioned upon the
effectiveness of a refinancing or other events, in which case such notice may be
revoked (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

Section 2.11.                          Fees.  (a) The Borrowers agree to pay to
the Administrative Agent for the account of each Lender a facility fee, which
shall accrue at the Applicable Rate on the daily amount of the Commitment of
such Lender (whether used or unused) during the period from and including the
Closing Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Credit Exposure after its
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Credit Exposure.  Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand. 
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)                        The Borrowers agree to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements)

 

39

--------------------------------------------------------------------------------


 

during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as each
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to each Issuing Bank pursuant to this subsection shall be payable
within 30 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                         The Borrowers agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon in writing by the Borrower Representative and the
Administrative Agent.

 

(d)                        All fees payable hereunder shall be paid on the dates
due, in immediately available funds in U.S. Dollars, to the Administrative Agent
(or to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the
Lenders.  Fees paid shall not be refundable under any circumstances.

 

Section 2.12.                          Interest.  (a) The Loans comprising each
ABR Borrowing (including each Swingline Loan) shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)                        The Loans comprising each Eurocurrency Borrowing
shall bear interest at the Eurocurrency Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

 

(c)                         Notwithstanding the foregoing, if any principal of
or interest on any Loan or any fee or other amount payable by the Borrowers
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding subsections of this Section or (ii) in the case of any other amount,
2% plus the rate applicable to ABR Loans.

 

40

--------------------------------------------------------------------------------


 

(d)                        Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to
Section 2.12(c) shall be payable on demand, (ii) upon any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) upon any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

(e)                         All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and interest in respect of Loans denominated in Alternative Currencies as
to which market practice differs from the foregoing shall be computed in
accordance with such market practice, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate or Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.13.                          Alternate Rate of Interest.  If before
the commencement of any Interest Period for a Eurocurrency Borrowing:

 

(a)                        the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period;

 

(b)                        the Administrative Agent is advised by the Required
Lenders that the Eurocurrency Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining such Loans
for such Interest Period; or

 

(c)                         the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that deposits in the
principal amounts of the Loans comprising such Borrowing and in the currency in
which such Loans are to be denominated are not generally available in the
relevant market;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any request by a Borrower for a Eurocurrency Borrowing of
the affected currency or a conversion to or continuation of a Eurocurrency
Borrowing in the affected currency, pursuant to Section 2.03 or 2.07, shall be
deemed rescinded, and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing denominated in U.S. Dollars, such Borrowing shall be made as an ABR
Borrowing.

 

Section 2.14.                          Increased Costs.  (a) If any Change in
Law shall:

 

41

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any reserve
requirement contemplated by Section 2.14(e)) or Issuing Bank;

 

(ii)                                  subject any Lender Party to any Taxes
(other than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes) with
respect to Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein (including on its deposits, reserves, other liabilities or
capital attributable thereto); or

 

(iii)                               impose on any Lender or such Issuing Bank or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate it for
such additional costs incurred or reduction suffered, but only to the extent
such Lender or such Issuing Bank is imposing such charges on borrowers
(similarly situated to the Borrowers hereunder) under comparable syndicated
credit facilities.

 

(b)                        If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered, but only to the extent such Lender or such Issuing
Bank is imposing such charges on borrowers (similarly situated to the Borrowers
hereunder) under comparable syndicated credit facilities.

 

(c)                         A certificate of a Lender or an Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding

 

42

--------------------------------------------------------------------------------


 

company, as the case may be, as specified in Section 2.14(a) or 2.14(b) shall be
delivered to the Borrower Representative and shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender or such Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 30 days after
receipt thereof.

 

(d)                        Failure or delay by any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or such Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days before the date that such Lender or any Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased cost or reduction and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased cost or reduction is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

(e)                         The Borrowers shall pay to each Lender,(i) as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower Representative
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender.  If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 30 days from
receipt of such notice.

 

(f)                          Except in the case of Section 2.14(a)(ii), this
Section 2.14 shall not apply to matters covered by Section 2.16 relating to
Taxes, including any Excluded Taxes.

 

Section 2.15.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period

 

43

--------------------------------------------------------------------------------


 

applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.18, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense directly attributable to
such event.  Such loss, cost and expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
relevant market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrowers and shall be conclusive absent manifest error. 
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

 

Section 2.16.                          Taxes.  (a) Any and all payments by or on
account of any obligation of any Loan Party under the Loan Documents shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if a Loan Party shall be required to deduct
or withhold any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable by such Loan Party shall be increased as necessary so that
after making all required deductions and withholdings (including, for the
avoidance of doubt, deductions and withholdings applicable to additional sums
payable under this Section) each Lender Party receives an amount equal to the
sum it would have received had no such deductions or withholdings been made,
(ii) such Loan Party shall make such deductions and withholdings and (iii) such
Loan Party shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                        Without limiting the provisions of subsection
(a) above, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                         Without limiting the provisions of subsection
(a) above, each Loan Party shall, jointly and severally, indemnify each Lender
Party, within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on or with respect to any payment made by or on
account of any obligation of any Loan Party under the Loan Documents or Other
Taxes (together with any penalties, interest and reasonable expenses) payable or
paid by such Lender Party or required to be withheld or deducted from a payment
to such Lender Party, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to such Loan Party by a Lender Party on its own behalf, or by the
Administrative Agent on behalf of a Lender Party, shall be conclusive absent
manifest error.

 

44

--------------------------------------------------------------------------------


 

(d)                        As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                         (i) Any Lender that is entitled to an exemption from
or reduction of withholding tax (including FATCA) under the law of a Relevant
Jurisdiction, or any treaty to which such jurisdiction is a party, or under any
law or treaty of any other jurisdiction in which payments may be made by a
Borrower pursuant to this Agreement, with respect to payments under this
Agreement, shall deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative as will permit such payments to be made without
withholding or at a reduced rate.  Each Lender shall promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such claimed exemption or reduction.  Notwithstanding anything to
the contrary herein, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii) and
(iii) of this Section 2.16(e)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower Representative or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrower Representative or the Administrative Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for the purposes of
this Section 2.16(e), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

(iii)                               Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                              any Lender that is a U.S. Person shall deliver
to the Borrower Representative and the Administrative Agent on or prior to the

 

45

--------------------------------------------------------------------------------


 

date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

(B)                              any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent),
whichever of the following is applicable:

 

(1)                                      in the case of a Non-U.S. Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                      executed originals of IRS Form W-8ECI;

 

(3)                                      in the case of a Non-U.S. Lender
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit G-1 to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower Representative within the meaning of Section 881(c)(3)(B) of the Code,
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or

 

(4)                                      to the extent a Non-U.S. Lender is not
the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are

 

46

--------------------------------------------------------------------------------


 

claiming the portfolio interest exemption, such Non-U.S. Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner.

 

(f)                          If a Lender Party determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section that in the good
faith judgment of such Lender Party is allocable to such indemnity or additional
amounts and is not subject to return, reassessment or other repayment, it shall
pay to such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of such Lender Party’s out-of-pocket expenses and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that such Loan Party, upon the request of
such Lender Party, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender Party in the event such Lender Party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will a Lender Party be required
to pay any amount to a Loan Party pursuant to this paragraph (f) the payment of
which would place the Lender Party in a less favorable net after-tax position
than the Lender Party would have been in if the Tax giving rise to such refund
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This Section shall not be construed to require any Lender Party to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to any Loan Party or any other Person.

 

(g)                         Each Lender shall severally indemnify the
Administrative Agent for any Taxes, including Indemnified or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section (but only
to the extent that the Loan Parties have not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation, if any,
of the Loan Parties to do so), in each case attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan
Document, whether or not such Taxes were correctly or legally imposed or
asserted, and any reasonable expenses arising therefrom or with respect
thereto.  This indemnification shall be made within 15 days from the date the
Administrative Agent makes demand therefor.

 

(h)                        For purposes of this Section 2.16, the term
“applicable law” includes FATCA.

 

Section 2.17.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) Each Borrower shall make each payment required to be
made by it under the Loan Documents (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise)

 

47

--------------------------------------------------------------------------------


 

before the time expressly required under the relevant Loan Document for such
payment (or, if no such time is expressly required, before 12:00 noon, local
time at the place of payment), on the date when due, in immediately available
funds, without set off or counterclaim.  Any amount received after such time on
any day may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to such account of the
Administrative Agent as the Administrative Agent shall specify by notice to the
Borrower Representative, except payments to be made directly to any Issuing Bank
or the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, if
such payment accrues interest, interest thereon shall be payable for the period
of such extension.  All payments hereunder of principal and interest in respect
of any Loan (or of any breakage indemnity or payment under Section 2.15 in
respect of any Loan) shall be made in the currency of such Loan; all other
payments under each Loan Document shall be made in U.S. Dollars.

 

(b)                        If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, to pay ratably any unpaid fees, costs and expenses
of the Administrative Agent, (ii) second, to pay interest and fees then due
hereunder, ratably among the other Lender Parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (iii) third,
to pay principal and unreimbursed LC Disbursements then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed LC Disbursements then due to such parties.

 

(c)                         If any Lender shall, by exercising any right of set
off or counterclaim or otherwise, obtain payment in respect of any principal of
or interest on any of its Global Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Global Loans or participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other applicable Lender, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Global Loans, LC Disbursements or Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Global Loans and participations in LC
Disbursements and Swingline Loans; provided that (x) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (y) the
provisions of this subsection shall not be construed to apply to any payment
made by any Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment

 

48

--------------------------------------------------------------------------------


 

obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to any Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection shall apply). 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d)                        Unless the Administrative Agent shall have received
notice from the Borrower Representative prior to the date on which any payment
is due to the Administrative Agent for the account of one or more Lender Parties
hereunder that such payment will not be made, the Administrative Agent may
assume that such payment has been made on such date in accordance herewith and
may, in reliance upon such assumption, distribute to each relevant Lender Party
the amount due.  In such event, if such payment has not in fact been made, then
each of Lender Party severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender Party with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at, if such
payment is denominated in U.S. Dollars, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, and, if such payment is
denominated in an Alternative Currency, a rate determined by the Administrative
Agent to represent its cost of overnight or short-term funds in the relevant
currency (which determination shall be conclusive absent manifest error).

 

(e)                         If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(c), 2.05(d), 2.05(e),
2.06(b), 2.17(d) or 10.03(b), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.18.                          Mitigation Obligations; Replacement of
Lenders.  (a) If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers agree to pay all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.

 

49

--------------------------------------------------------------------------------


 

(b)                        If any Lender requests compensation under
Section 2.14, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, or if a Lender does
not consent to a proposed amendment, waiver, consent or release with respect to
any Loan Document that requires the consent of each Lender and has been approved
by the Required Lenders, then the Borrower Representative may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) to the extent required under Section 10.04, the
Borrower Representative shall have received the prior written consent of the
Administrative Agent and the Issuing Banks, which consent shall not unreasonably
be withheld, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower Representative to
require such assignment cease to apply.  At any time prior to the effectiveness
of such assignment, the Borrower Representative, in its sole discretion, may
revoke the notice requiring such assignment.

 

Section 2.19.                          [Reserved].

 

Section 2.20.                          Defaulting Lenders.  If any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                        fees shall cease to accrue on the unused portion of
the Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                        the Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification permitted to be effected by the Required Lenders
pursuant to Section 10.02);

 

(c)                         if any Swingline Exposure or LC Exposure exists at
the time such Lender becomes a Defaulting Lender then:

 

(i)                                     so long as no Event of Default has
occurred and is continuing, the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be automatically reallocated among the non-Defaulting
Lenders in accordance with

 

50

--------------------------------------------------------------------------------


 

their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
three Business Days following notice by the Administrative Agent (a) first
prepay such Swingline Exposure and (b) either (x) procure the reduction or
termination of the Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) or (y) if requested in
writing by the applicable Issuing Bank, cash collateralize for the benefit of
such Issuing Bank only the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

 

(iii)                               if the Borrowers cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              to the extent that the LC Exposures of the
non-Defaulting Lenders are adjusted pursuant to clause (i) above, then the
letter of credit fees payable to the Lenders pursuant to Section 2.11(b) shall
to the same extent be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is not reallocated, reduced, terminated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of any Issuing Bank or any other Lender hereunder, all
letter of credit fees payable under Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to such Issuing Bank until and
to the extent that such LC Exposure is reallocated, reduced, terminated and/or
cash collateralized; and

 

(d)                        so long as such Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit,
unless it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Exposure after giving effect thereto will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or prepaid, reduced,
terminated and/or cash collateralized to the extent requested by the applicable
Issuing Bank in accordance with Section 2.20(c), and participating interests in
any newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

 

51

--------------------------------------------------------------------------------


 

If the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its funding obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit,
unless the Swingline Lender or such Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrowers or such Lender, reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower Representative, the
Swingline Lender and the applicable Issuing Bank each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders other than the Swingline Loans as the Administrative Agent shall
determine is necessary in order for such Lender to hold such Loans in accordance
with its Applicable Percentage; provided that there shall be no retroactive
effect on fees adjusted or reallocated pursuant to Section 2.20(a) and
Section 2.20(c)(iii), (iv) and (v).

 

Section 2.21.                          Incremental Facilities.

 

(a)                        The Borrower Representative may by written notice to
the Administrative Agent elect to request the establishment of one or more
increases in Commitments (the “Incremental Commitments”), by an aggregate amount
that is an integral multiple of $5,000,000 and not less than $10,000,000
individually (or such lesser amount as may be approved by the Administrative
Agent); provided that at no time shall the aggregate amount of Commitments,
after giving effect to such Incremental Commitments effected pursuant to this
Section, exceed $1,250,000,000.  Each such notice shall specify the date (each,
an “Incremental Effective Date”) on which the Borrower Representative proposes
that the Incremental Commitments shall be effective.  The Borrowers may approach
any Lender or any other Person (other than a natural person) to provide all or a
portion of the Incremental Commitments; provided that any Lender may elect or
decline, in its sole discretion, to provide such Incremental Commitment.  Each
Incremental Commitment shall become effective as of the applicable Incremental
Effective Date; provided that (i) the conditions set forth in Section 4.02 shall
be satisfied (with all references in such Section to a Borrowing being deemed to
be references to such Incremental Commitments) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
an Authorized Officer, (ii) the Incremental Commitments shall be effected
pursuant to one or more Lender Joinder Agreements executed and delivered by the
Borrower Representative and the Administrative Agent, (iii) the Administrative
Agent, the Swingline Lender and the Issuing Bank shall have consented (not to be
unreasonably withheld or delayed) to any New Lender (as defined below) to the
extent such consent, if any, would be required under Section 10.04 for an
assignment of Loans or Commitments to such Person and (iv) the Borrowers shall
make

 

52

--------------------------------------------------------------------------------


 

any payments required pursuant to Section 2.15 in connection with the
Incremental Commitments, as applicable.

 

(b)                        On any Incremental Effective Date, subject to the
satisfaction of the foregoing terms and conditions, (i) each of the Lenders with
existing Commitments shall assign to each Lender with an Incremental Commitment
(each, a “New Lender”) and each of the New Lenders shall purchase from each of
the Lenders with existing Commitments, at the principal amount thereof, such
interests in the Loans outstanding on such Incremental Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Loans will be held by existing Lenders and New Lenders ratably in
accordance with their Commitments after giving effect to the addition of such
Incremental Commitments to the Commitments, (ii) each Incremental Commitment
shall be deemed for all purposes a Commitment and, each Loan made under an
Incremental Commitment (a “New Loan”) shall be deemed, for all purposes, Loans
and (iii) each New Lender shall become a Lender with respect to the Incremental
Commitment and all matters relating thereto.

 

(c)                         Incremental Commitments and New Loans shall be
identical to the Commitments and the Loans.

 

(d)                        Each Lender Joinder Agreement may, without the
consent of any other Lenders, effect technical and corresponding amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provision of this
Section 2.21.

 

Section 2.22.                          Extended Commitments and Extended Loans.

 

(a)                        (i)                                              The
Borrower Representative may at any time and from time to time request that all
or a portion of the Commitments, and/or any Extended Commitments, each existing
at the time of such request (each, an “Existing Commitment” and any related
revolving credit loans thereunder, “Existing Loans”) be converted to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of Loans
related to such Existing Commitments (any such Existing Commitments which have
been so extended, “Extended Commitments” and any related Loans, “Extended
Loans”) and to provide for other terms consistent with this Section 2.22(a).  In
order to establish any Extended Commitments, the Borrower Representative shall
provide a notice (an “Extension Request”) to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders) setting forth the proposed
terms of the Extended Commitments to be established, which shall not be
materially more restrictive to the Loan Parties (as determined in good faith by
the Borrower Representative), when taken as a whole, than the terms of the
applicable Existing Commitments (the “Specified Existing Commitment”) unless
(x) the Lenders providing Existing Loans receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Maturity Date, in
each case, to the extent provided in the applicable Extension Amendment;
provided, however, that (x) (A) the interest margins with respect to the
Extended Commitments may be higher or lower than the interest margins for the
Specified Existing Commitments

 

53

--------------------------------------------------------------------------------


 

and/or (B) additional fees and premiums may be payable to the Lenders providing
such Extended Commitments in addition to or in lieu of any increased margins
contemplated by the preceding clause (A) and (y) the facility fee with respect
to the Extended Commitments may be higher or lower than the facility fee for the
Specified Existing Commitment; provided that, notwithstanding anything to the
contrary in this Section 2.22(a) or otherwise, (1) the borrowing and repayment
of Extended Loans shall be made on a pro rata basis with all other Existing
Loans so long as the Existing Commitments are outstanding and (2) assignments
and participations of Extended Commitments and Extended Loans shall be governed
by the same assignment and participation provisions applicable to Existing
Commitments and Existing Loans as set forth in Section 10.04.  Any Extension
Request by the Borrower Representative shall be made to all Lenders holding the
applicable Existing Commitments and Existing Loans, but no Lender shall have any
obligation to agree to have any of its Loans or Commitments converted into
Extended Loans or Extended Commitments pursuant to such Extension Request.  Any
Extended Commitments of any Extension Series shall constitute a separate series
of revolving credit commitments from the Specified Existing Commitments and from
any other Existing Commitments (together with any other Extended Commitments so
established on such date).

 

(ii)                                  Any Lender (an “Extending Lender”) wishing
to have all or a portion of its Existing Commitments subject to such Extension
Request converted into Extended Commitments shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Existing Commitments that it has elected
to convert into Extended Commitments.  Such Extended Commitment shall be treated
identically to all other Commitments for purposes of the obligations of a Lender
in respect of Swingline Loans under Section 2.04 and Letters of Credit under
Section 2.05, except that the applicable Extension Amendment may provide that
the maturity dates for Swingline Loans and Letters of Credit, as applicable, may
be extended and the related obligations to make Swingline Loans and issue
Letters of Credit may be continued so long as the Swingline Lender and/or the
applicable Issuing Bank, as applicable, have consented to such extensions in
their sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension).

 

(iii)                               Extended Commitments, as applicable, shall
be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement executed by the Borrower Representative, the Administrative Agent and
the Extending Lenders (and not any other Lenders).  No Extension Amendment shall
provide for any tranche of Extended Commitments in an aggregate principal amount
that is less than $10,000,000.

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, (A) on any date on which any Existing Commitment or
Existing Loan is converted to extend the related scheduled maturity date(s) in
accordance with clause (i) above (an “Extension Date”), in the case of the
Specified Existing Commitments of each Extending Lender, the aggregate principal
amount of such

 

54

--------------------------------------------------------------------------------


 

Specified Existing Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Commitments so converted by such Lender
on such date, and such Extended Commitments shall be established as a separate
series of revolving credit commitments from any Existing Commitments and (B) if,
on any Extension Date, any Loans of any Extending Lender are outstanding under
the applicable Specified Existing Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Loans (and related
participations) and Existing Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Commitments to Extended
Commitments.  Each Extended Commitment shall become effective as of the
applicable Extension Date; provided that the conditions set forth in
Section 4.02 shall be satisfied (with all references in such Section to a
Borrowing being deemed to be references to such Extension Request) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by an Authorized Officer,

 

(b)                        The Administrative Agent and the Lenders (other than
the Swingline Lender and the Issuing Bank to the extent such consent is
expressly required by this Section 2.22) hereby consent to the consummation of
the transactions contemplated by this Section 2.22 (including, for the avoidance
of doubt, payment of any interest, fees, or premium in respect of any Extended
Commitments set forth in the relevant Extension Amendment) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
any pro rata payment or amendment section) or any other Loan Document that may
otherwise prohibit or restrict any such extension or any other transaction
contemplated by this Section 2.22.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, each Loan
Party makes the following representations and warranties to the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:

 

Section 3.01.                          Organization; Powers.  Each Loan Party
(a) is duly organized, validly existing and in good standing (if applicable)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and (b), except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (if applicable) in, every jurisdiction where such
qualification is required.

 

Section 3.02.                          Authorization; Enforceability.  The
Transactions to be entered into by each Loan Party are within its organizational
powers and have been duly authorized by all necessary organizational action. 
This Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan

 

55

--------------------------------------------------------------------------------


 

Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, as the case may be, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 3.03.                          Governmental Approvals; No Conflicts. 
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect or (ii) where the
failure to obtain or make them would not reasonably be expected to have a
Material Adverse Effect, (b) will not violate (i) the Constituent Documents of
any Borrower Group Company or (ii) except where such violation would not
reasonably be expected to have a Material Adverse Effect, any law or regulation
applicable to any Borrower Group Company or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Borrower Group Company or its
assets, or give rise to a right thereunder to require any Borrower Group Company
to make any payment except where the failure to do so, in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, and (d) will
not result in the creation or imposition of any Lien on any asset of any
Borrower Group Company, except where the failure to do so, in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.04.                          Financial Condition; No Material Adverse
Change.  (a) The Borrower Representative has heretofore furnished to the
Administrative Agent statements of financial condition, results of operations,
changes in equity and cash flows of the Public Company as of and for the
(i) fiscal years ended December 31, 2011, December 31, 2012 and December 31,
2013 and (ii) fiscal quarter ended June 30, 2014.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Public Company, as of such dates and for such
periods on a consolidated basis and in accordance with GAAP, except to the
extent provided in the notes to said financial statements and in the case of the
statements referred to in clause (ii) above, subject to year-end adjustments and
the absence of footnotes.

 

(b)                        Except as disclosed in the financial statements
referred to above or the notes thereto and except for the Disclosed Matters,
after giving effect to the Transactions, none of the Loan Parties has, as of the
Closing Date, any liabilities and obligations, that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(c)                         As of the Closing Date, there has been no material
adverse change in the business, results of operations or financial condition of
the Loan Parties, taken as a whole, since December 31, 2013.

 

56

--------------------------------------------------------------------------------


 

Section 3.05.                          Litigation and Environmental Matters. 
(a) As of the Closing Date, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened in writing against or affecting any
Borrower Group Company (i) as to which there is a reasonable possibility of
adverse determinations that, in the aggregate, would reasonably be expected to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.

 

(b)                        Except for any matters that, in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, no Borrower
Group Company (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) is subject to any Environmental Liability, (iii) has
received written notice of any claim with respect to any Environmental Liability
or (iv) knows of any basis for any Environmental Liability.

 

Section 3.06.                          Compliance with Laws.  Each Borrower
Group Company is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

 

Section 3.07.                          Investment Company Status; Regulatory
Restrictions on Borrowing.  No Loan Party is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

Section 3.08.                          Taxes.  Each Borrower Group Company has
timely filed or caused to be filed all Tax returns required to have been filed
by it and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the relevant Borrower Group Company has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
failures to do so, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.  There is no proposed tax assessment against any
Borrower Group Company that, if made, could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.09.                          ERISA.  (a) No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  Each Borrower
Group Company and its ERISA Affiliates are in compliance with those provisions
of ERISA and the regulations and published interpretations thereunder which are
applicable to it, except where noncompliance could not reasonably be expected to
result in a Material Adverse Effect.

 

(b)                        Each International Plan has been maintained in
compliance with its terms and with the requirements prescribed by applicable law
(including any special provisions relating to qualified plans where such
International Plan was intended to so qualify) and has been maintained in good
standing with the applicable regulatory authorities, except

 

57

--------------------------------------------------------------------------------


 

where noncompliance would not result in a Material Adverse Effect.  No unfunded
liabilities, determined on the basis of actuarial assumptions which are
reasonable in the aggregate, exist under all of the International Plans in the
aggregate that could reasonably be expected to result in a Material Adverse
Effect.

 

(c)                         No Plan or International Plan is a Multiemployer
Plan and no Plan or International Plan is a multiple employer welfare
arrangement as defined in Section 3(40) of ERISA which is subject to ERISA.

 

Section 3.10.                          Disclosure.  None of the written
information and written data furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (taken as a whole), in the light
of the circumstances under which they were made, not materially misleading at
such time, it being understood and agreed that for purposes of this
Section 3.10, such factual information and data shall not include pro forma
information, projections, estimates (including financial estimates, forecasts,
and other forward-looking information) or other forward-looking information and
information of a general economic or general industry nature; provided that,
with respect to any pro forma information or any projected financial information
(including financial estimates, forecasts and other forward-looking
information), each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time made,
it being recognized by the Lenders that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results and such
differences may be material.

 

Section 3.11.                          Compliance with Sanctions.  No Borrower,
Guarantor or any of their respective Subsidiaries is a Person identified on a
Sanctions List.

 

ARTICLE 4
CONDITIONS

 

Section 4.01.                          Effectiveness.  This Agreement shall
become effective on the date that each of the following conditions shall have
been satisfied (or waived in accordance with Section 10.02):

 

(a)                        The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)                        The Administrative Agent shall have received written
opinions (addressed to the Administrative Agent and the Lenders party to this
Agreement as of the Closing

 

58

--------------------------------------------------------------------------------


 

Date and dated the Closing Date) of each of Simpson Thacher & Bartlett LLP,
counsel to the Loan Parties, Maples and Calder, special Cayman Islands counsel
to KKR Fund Holdings L.P. and KKR International Holdings L.P., Willkie Farr &
Gallagher LLP, special Investment Company Act counsel to the Loan Parties, and
David J. Sorkin, general counsel of the Public Company, in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Loan Parties, the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request.  The Borrower Representative
hereby requests such counsel to deliver such opinions.

 

(c)                         The Administrative Agent shall have received such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
such Loan Party, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d)                        The Administrative Agent shall have received or shall
concurrently receive reasonably satisfactory evidence that the Existing Credit
Agreement shall have been terminated and all amounts thereunder shall have been
paid in full.

 

(e)                         The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by an Authorized Officer of the
Borrower Representative, confirming compliance with the conditions set forth in
clauses (a) and (b) of Section 4.02.

 

(f)                          The Administrative Agent shall have received
payment in full of (i) fees due on the Closing Date pursuant to the Fee Letter,
and (ii) to the extent invoiced in reasonable detail at least three Business
Days prior to the Closing Date, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by any Loan Party hereunder.

 

(g)                         The Lenders shall have received, to the extent
requested by the Lenders at least ten (10) days prior to the Closing Date, on or
before the date which is five (5) Business Days prior to the Closing Date, all
documentation and other information with respect to the Loan Parties required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations including the USA PATRIOT Act.

 

The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Closing Date, and such notice shall be conclusive and binding.

 

Section 4.02.                          Each Credit Event.  The obligation of
each Lender to make any Loan, and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)                        The representations and warranties of each Loan Party
set forth in the Loan Documents shall be true and correct on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable (except where such representations and
warranties expressly relate to an earlier date, in

 

59

--------------------------------------------------------------------------------


 

which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date); provided that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

(b)                        At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)                         In the case of a Borrowing to be denominated in an
Alternative Currency, there shall not have occurred any significant change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent and the Required Lenders would make it impracticable
for such Borrowing to be denominated in the relevant Alternative Currency.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers, on the date thereof as to the matters specified in clauses (a) and
(b) of this Section.

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and any other amounts payable under the Loan
Documents (other than Contingent Obligations) have been paid in full and all
Letters of Credit have expired or been cancelled and all LC Disbursements have
been reimbursed, each of the Loan Parties covenants and agrees with the Lenders
that:

 

Section 5.01.                          Financial Statements; Other Information. 
The Borrower Representative will furnish to the Administrative Agent:

 

(a)                        as soon as available and in any event on or before
the date that is five (5) days after the date on which consolidated financial
statements of the Public Company are required to be filed with the SEC (after
giving effect to any permitted extensions; and if such consolidated financial
statements are not required to be filed with the SEC, on or before the date that
is 120 days after the end of each fiscal year of the Public Company), (i) the
consolidated statements of financial condition, operations, changes in equity
and cash flows as of the end of and for such year, in each case for the Public
Company and (ii) management’s segment financial information as set forth in the
consolidated financial statements and notes thereto of the Public Company,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, and,
in each case, certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Public Company or any of the Material
Subsidiaries (or group of Subsidiaries that together would constitute a Material

 

60

--------------------------------------------------------------------------------


 

Subsidiary) as a going concern (other than any exception, explanatory paragraph
or qualification, that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date under any Indebtedness
occurring within one year from the time such opinion is delivered or (ii) any
potential inability to satisfy a financial maintenance covenant on a future date
or in a future period);

 

(b)                        as soon as available and in any event on or before
the date that is five (5) days after the date on which consolidated financial
statements of the Public Company are required to be filed with the SEC with
respect to each of the first three fiscal quarters (commencing with the fiscal
quarter ending September 30, 2014) of each fiscal year of the Public Company
(after giving effect to any permitted extensions; and if such consolidated
financial statements are not required to be filed with the SEC, on or before the
date that is 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Public Company), (i) the consolidated statements of
financial condition, operations, changes in equity and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
in each case for the Public Company and (ii) management’s segment financial
information as set forth in the consolidated financial statements and notes
thereto of the Public Company, setting forth in each case in comparative form
the figures for the corresponding period or periods of the previous fiscal year;

 

(c)                         no later than the date that the financial statements
or other information is required to be delivered under clause (a) or (b) above,
a duly completed Compliance Certificate of an Authorized Officer of the Borrower
Representative (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.05 (and for the
period ending September 30, 2014, setting forth reasonably detailed calculations
for the Fee Paying Assets Under Management and the Leverage Ratio as of
September 30, 2014) and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
and

 

(d)                        promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of any Borrower Group Company, or compliance with the terms of any Loan
Document, as the Administrative Agent (or the Administrative Agent on behalf of
the Required Lenders) may reasonably request.

 

Documents required to be delivered pursuant to Section 5.01 (other than
Section 5.01(c)) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the earliest date on which (i) such documents
are posted on the Public Company’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or (ii) such financial statements and/or other documents are posted on
the SEC’s EDGAR website on the Internet; provided that the Borrower
Representative shall notify the Administrative Agent (by telecopier or

 

61

--------------------------------------------------------------------------------


 

electronic mail) of the posting of any such documents on any website described
in this paragraph and upon request by the Administrative Agent, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrowers
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), so long as the access to such Platform
(i) is limited to the Administrative Agent, the Lenders and assignees or
prospective assignees and their respective advisors and (ii) remains subject to
the confidentiality requirements set forth in Section 10.12, and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”).  The Borrower Representative hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
Representative shall be deemed to have authorized the Administrative Agent, the
Issuing Banks and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrowers or their
respective securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”  Notwithstanding the foregoing, the Borrower
Representative shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

 

Section 5.02.                          Notices of Material Events.  The Borrower
Representative will furnish to the Administrative Agent (which will promptly
thereafter furnish to the Lenders) prompt written notice of the following:

 

(a)                        the occurrence of any Default or Event of Default;

 

(b)                        the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Borrower Group Company or any Affiliate thereof that could
reasonably be expected to be adversely determined and, if so determined, would
reasonably be expected to result in a Material Adverse Effect; and

 

62

--------------------------------------------------------------------------------


 

(c)                         any other development that results in, or would
reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
the Authorized Officer of the Borrower Representative setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

 

Section 5.03.                          Existence; Conduct of Business.  Each
Loan Party will, and will cause each of its Material Subsidiaries to, take all
actions necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.

 

Section 5.04.                          Payment of Taxes.  Each Loan Party will
pay and discharge, and will cause each of its Subsidiaries to pay and discharge,
all tax obligations before the same shall become delinquent or in default and
before penalties accrue thereon, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (ii) such
Loan Party has set aside on its books adequate reserves with respect thereto (in
the good faith judgment of the management of such Loan Party) in accordance with
GAAP, and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.05.                          Maintenance of Properties; Insurance. 
Each Loan Party will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except to the extent that
the failure to do so would not reasonably be expected to have a Material Adverse
Effect and (b) maintain insurance in such amounts and against such risks as, in
the good faith judgment of the management of such Loan Party, is reasonable and
prudent to be maintained by companies of the same size and nature of business
operating in the same or similar locations and in light of the availability of
insurance on a cost-effective basis.

 

Section 5.06.                          Books and Records; Inspection Rights. 
Each Loan Party will, and will cause each of its Subsidiaries to, keep books of
record and account with respect to its assets and business and will permit any
representatives designated by the Administrative Agent or the Required Lenders,
upon reasonable prior notice, to visit and inspect its properties, to examine
its books and records, and to discuss its affairs, finances and condition with
its officers, all at such reasonable times and as often as reasonably requested;
provided that (x) excluding any such visits and inspections during the
continuation of an Event of Default, (i) only the Administrative Agent on behalf
of the Required Lenders may exercise the rights of the Administrative Agent and
the Lenders under this Section and (ii) the Administrative Agent may not
exercise such rights more

 

63

--------------------------------------------------------------------------------


 

than once in any calendar year, and (y) when an Event of Default exists, the
Administrative Agent or any representative of the Required Lenders (or any of
its respective representatives or independent contractors) may do any of the
foregoing at the expense of the applicable Borrower Group Company at any time
during normal business hours and upon reasonable advance notice. 
Notwithstanding anything to the contrary in this Section 5.06, none of the Loan
Parties will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discuss, any document, information or other
matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
agents) is prohibited by law or any agreement binding on a third party (not
created in contemplation thereof) or (c) in any Loan Party’s reasonable
judgment, would compromise any attorney-client privilege, privilege afforded to
attorney work product or similar privilege, provided that such Borrower Group
Company shall make available redacted versions of requested documents or, if
unable to do so consistent with the preservation of such privilege, shall make
commercially reasonable efforts to disclose information responsive to the
requests of the Administrative Agent, any Lender or any of their respective
representatives and agents, in a manner that will protect such privilege.

 

Section 5.07.                          Compliance with Laws.  Each Loan Party
will, and will cause each Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, Environmental Laws and applicable laws administered by OFAC, and the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
promulgated thereunder) applicable to it or its property, except where failures
to do so, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.08.                          Use of Proceeds and Letters of Credit. 
The proceeds of the Loans and Letters of Credit will be used for general
corporate purposes (including any transaction not prohibited by the Loan
Documents); provided that no part of the proceeds of any Loan, and no Letter of
Credit, will be used, whether directly or indirectly, for any purpose that
entails a violation of Regulation U or X of the Board.

 

Section 5.09.                          Further Assurances.  If any Person
(i) becomes an Additional Group Partnership after the Closing Date, the Borrower
Representative will, within 60 days after such Person becomes an Additional
Group Partnership (or such longer period of time as reasonably agreed by the
Administrative Agent) notify the Administrative Agent (on behalf of the Lenders)
thereof and, with the approval of (x) the Administrative Agent acting at the
direction of the Required Lenders (not to be unreasonably withheld or
conditioned) for any Additional Group Partnership organized under the laws of
the United States or any state thereof, Cayman Islands or Luxembourg and (y) the
Administrative Agent and each Lender for any Additional Group Partnership
organized in any foreign jurisdiction other than Cayman Islands or Luxembourg,
deliver to the Lenders all documentation and other information with respect to
such Additional Group Partnership required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
including the USA PATRIOT Act and cause such Additional Group Partnership to
become a Borrower by delivering to

 

64

--------------------------------------------------------------------------------


 

the Administrative Agent a Loan Party Joinder Agreement executed by such
Additional Group Partnership and the Borrower Representative, and upon such
delivery (and the delivery in connection therewith of written opinions of
counsel and documents and certificates as the Administrative Agent may
reasonably require), such Additional Group Partnership shall for all purposes of
this Agreement be a Borrower and a party to this Agreement or (ii) is required
to be a Guarantor after the Closing Date pursuant to clause (b) of the
definition thereof, the Borrower Representative will cause such Person to become
a Guarantor pursuant to the terms of Section 11.07.  For the avoidance of doubt,
the Borrower Representative shall not be required to comply with this
Section 5.09 in case the Administrative Agent acting at the direction of the
Required Lenders or each Lender, as the case may be, does not approve such
Additional Group Partnership to become a Borrower under this Agreement.

 

ARTICLE 6
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and any other amounts payable under the Loan
Documents (other than Contingent Obligations) have been paid in full and all
Letters of Credit have expired or been cancelled and all LC Disbursements have
been reimbursed, each of the Loan Parties covenants and agrees with the Lenders
that:

 

Section 6.01.                          Liens.  The Loan Parties shall not
create, assume, incur or guarantee any Indebtedness for money borrowed that is
secured by a Lien (other than Permitted Liens) on any voting stock or profit
participating equity interests of their respective Subsidiaries (to the extent
of their ownership of such voting stock or profit participating equity
interests) or any entity that succeeds (whether by merger, consolidation, sale
of assets or otherwise) to all or any substantial part of the business of any of
such Subsidiaries, without providing that the Obligations hereunder (together
with, if the Loan Parties shall so determine, any other Indebtedness of
(including any Guarantee of Indebtedness by) the Loan Parties ranking equally
with the Obligations and existing as of the Closing Date or thereafter incurred)
will be secured equally and ratably with or prior to all other Indebtedness
secured by such Lien on the voting stock or profit participating equity
interests of any such entities.  This Section 6.01 shall not limit the ability
of the Loan Parties to incur Indebtedness or other obligations secured by Liens
on assets other than the voting stock or profit participating equity interests
of their respective Subsidiaries.

 

Section 6.02.                          Fundamental Changes.  No Loan Party shall
be a party to a Substantially All Merger or participate in a Substantially All
Sale, unless:

 

(i)                                     such Loan Party is the surviving Person,
or the Person formed by or surviving such Substantially All Merger or to which
such Substantially All Sale has been made (the “Successor Person”) is organized
under the laws of the United States or any state thereof, Cayman Islands or
Luxembourg (collectively, the “Permitted Jurisdictions”), and has expressly
assumed, by a Loan Party

 

65

--------------------------------------------------------------------------------


 

Joinder Agreement, all of the obligations of such Loan Party under the Loan
Documents;

 

(ii)                                  immediately after giving effect to such
transaction, no Default or Event of Default has occurred and is continuing;

 

(iii)                               the Lenders shall have received all
documentation and other information with respect to the Successor Person
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations including the USA PATRIOT Act;
and

 

(iv)                              such Loan Party shall have delivered to the
Administrative Agent a customary opinion of counsel with respect to the
Successor Person and the Loan Party Joinder Agreement and a certificate on
behalf of such Loan Party signed by one of its Responsible Officers stating that
all conditions provided in this Section 6.02 relating to such transaction have
been satisfied.

 

Section 6.03.                          Use of Proceeds; OFAC.  No Borrower will
use the proceeds of the Loans, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person which
uses such proceeds, in each case for the purpose of directly, or to its
knowledge indirectly, funding activities or business (i) of any Person, that at
the time of such funding is (A) identified on a Sanctions List, (B) owned,
directly or indirectly, 50% or more by one or more Persons identified on a
Sanctions List, or (C) located, organized or resident in a Sanctioned Country or
(ii) in any country, that at the time of such funding, is a Sanctioned Country,
in each case of clauses (i) and (ii), in violation of applicable Sanctions or if
such use of proceeds would be in violation of applicable Sanctions if conducted
by a U.S. Person.

 

Section 6.04.                          Fiscal Year.  The Public Company shall
not change its fiscal year-end from December 31.

 

Section 6.05.                          Financial Covenants.

 

(a)                        Fee Paying Assets Under Management, calculated on the
last day of any fiscal quarter, commencing December 31, 2014, shall not be less
than $40,000,000,000; and

 

(b)                        The Leverage Ratio, calculated on the last day of any
fiscal quarter, commencing December 31, 2014, shall not be greater than 4.0 to
1.0.

 

ARTICLE 7
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                        the Borrowers shall fail to pay any principal of any
Loan when the same shall become due and payable;

 

66

--------------------------------------------------------------------------------


 

(b)                        the Borrowers shall fail to pay any interest on any
Loan or any fee, any reimbursement obligation in respect of any LC Disbursement
or any other amount (other than an amount referred to in (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;

 

(c)                         any representation, warranty, or certification made
or deemed made by or on behalf of any Loan Party in any Loan Document or any
certificate furnished pursuant to any Loan Document, shall prove to have been
incorrect in any material respect when made or deemed made;

 

(d)                        the Borrowers shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), 5.03 (with
respect to the existence of any Loan Party), 5.08 or in Article 6;

 

(e)                         any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after written notice thereof
from the Administrative Agent or the Required Lenders to the Borrower
Representative;

 

(f)                          any Borrower Group Company shall fail to make any
payment in respect of any Material Indebtedness (whether of principal or
interest or, in the case of Swap Contracts, payment required as a result of
termination events of such Swap Contracts and that is not otherwise being
contested in good faith), when the same shall become due and payable (after
giving effect to all applicable grace period and delivery of all required
notices, if any, provided in the instrument or agreement under which such
Material Indebtedness was created), whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(g)                         any event or condition occurs (other than, with
respect to Indebtedness in respect of Swap Contracts, termination events (such
as illegality, force majeure or tax events) or equivalent events that are not
events of default pursuant to the terms of such Swap Contracts) (after giving
effect to all applicable grace period and delivery of all required notices) that
results in any Material Indebtedness becoming due before its scheduled maturity
or that enables or permits the holder or holders of such Material Indebtedness
or any trustee or agent on its or their behalf to cause Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, before its scheduled maturity; provided that this clause (g) shall not
apply to secured Indebtedness that becomes due as a result of the sale, transfer
or other disposition (including as a result of the casualty or condemnation
event) of the property securing such Indebtedness;

 

(h)                        an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Loan Party or Material Subsidiary or its debts,
or of a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or

 

67

--------------------------------------------------------------------------------


 

hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)                            any Loan Party or Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                           any Loan Party shall admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)                        one or more judgments for the payment of money in an
aggregate amount in excess of $75,000,000 (after giving effect to amounts
payable by insurance) shall be rendered against any Loan Party or Material
Subsidiary and shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any asset of any
Loan Party or Material Subsidiary to enforce any such judgment;

 

(l)                            an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, would reasonably be expected to result in a Material Adverse
Effect;

 

(m)                    an International Plan shall fail to comply with
applicable local law, which, in the aggregate, would reasonably be expected to
result in a Material Adverse Effect;

 

(n)                        a Change of Control shall occur; or

 

(o)                        the Loan Party Guaranty shall at any time fail to
constitute a valid and binding agreement of (i) the Public Company or (ii) any
other Guarantor party thereto (in the case of clause (ii), in any material
respects) or any party shall so assert in writing;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower Representative, take
either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and

 

68

--------------------------------------------------------------------------------


 

payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are waived by each
Borrower to the extent permitted by applicable law; and in case of any event
with respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are waived by each Borrower to the extent permitted by applicable
law.

 

ARTICLE 8
THE ADMINISTRATIVE AGENT

 

Section 8.01.                          Appointment and Authorization.  Each
Lender Party hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

Section 8.02.                          Rights and Powers as a Lender.  The bank
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the person serving as the Administrative Agent
hereunder in its individual capacity.  Such bank and its Affiliates may accept
deposits from, lend money to, act as financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, any Loan Party
or Affiliate thereof as if it were not the Administrative Agent hereunder and
without duty to account therefor to the Lenders or the Issuing Banks.

 

Section 8.03.                          Limited Parties and Responsibilities. 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required in writing to exercise as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Administrative Agent
to liability, if the Administrative Agent is not indemnified to its
satisfaction, or that is contrary to any Loan Document or applicable law, and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for any
failure to

 

69

--------------------------------------------------------------------------------


 

disclose, any information relating to any Loan Party that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it (x) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02), (y) in the absence of its
own gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction) or (z) by reason of any occurrence beyond the control of
the Administrative Agent (including but not limited to any act or provision of
any present or future law or regulation of any Governmental Authority, any act
of God or war, civil unrest, local or national disturbance or disaster, any act
of terrorism, or the unavailability of the Federal Reserve Bank wire or
facsimile or other wire or communication facility).  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower
Representative or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  Nothing in this Agreement shall oblige
the Administrative Agent to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
the Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent.

 

Section 8.04.                          Authority to Rely on Certain Writings,
Statements and Advice.  The Administrative Agent shall be entitled to rely on,
and shall not incur any liability for relying on, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely on any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for a Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 8.05.                          Sub-Agents and Related Parties.  The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this Article shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection

 

70

--------------------------------------------------------------------------------


 

with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

Section 8.06.                          Resignation; Successor Administrative
Agent.  (a) Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this Section, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower
Representative.  Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower Representative, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank.  Upon acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower Representative to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed by the
Borrower Representative and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

(b)                        Notwithstanding clause (a) above, any entity into
which the Administrative Agent in its individual capacity may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Administrative Agent
in its individual capacity shall be a party, or any corporation to which
substantially all of the corporate trust business of the Administrative Agent in
its individual capacity may be transferred, shall succeed the Administrative
Agent and assume the obligations of the Administrative Agent, without any
further action; provided that the Administrative Agent shall notify the Borrower
Representative and the Lenders of such merger, conversion, consolidation or
transfer.

 

Section 8.07.                          Credit Decisions by Lenders.  Each Lender
acknowledges that it has, independently and without reliance on the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance on the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
on this Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

71

--------------------------------------------------------------------------------


 

Section 8.08.                          Arranger.  The Arranger shall have no
duty or obligation whatsoever under this Agreement.

 

Section 8.09.                          Withholding Taxes.  To the extent
required by any applicable law, the Administrative Agent shall be entitled to
deduct withholding from any payment to any Lender as required under FATCA and
shall have no obligation to gross-up any payment hereunder or to pay any
additional amount as a result of such FATCA withholding.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding Tax from
such payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

 

ARTICLE 9
MULTIPLE BORROWERS

 

Section 9.01.                          Joint and Several.  Each Borrower agrees
that the representations and warranties made by, and the liabilities,
obligations and covenants of and applicable to, any and all of the Borrowers
under this Agreement, shall be in every case (whether or not specifically so
stated in each such case herein) joint and several in all circumstances;
provided that the maximum liability of each Borrower hereunder and under the
other Loan Documents shall in no event exceed the amount which can be incurred
by such Borrower under applicable laws relating to the insolvency of debtors. 
Each Borrower accepts, as co-debtor and not merely as surety, such joint and
several liability with the other Borrowers and hereby waives any and all
suretyship defenses that it might otherwise have hereunder.  If and to the
extent that any of the Borrowers shall fail to make any payment with respect to
any of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then in each such event the other Borrowers
will make such payment with respect to, or perform, such Obligation.  Without
limiting the generality of the foregoing, each Borrower agrees that the
obligations of such Borrower hereunder and under the other Loan Documents shall
be enforceable against such Borrower notwithstanding that this Agreement or any
other Loan Document may be unenforceable in any respect against any other
Borrower or that any other Borrower may have commenced bankruptcy,
reorganization, liquidation or similar proceedings.

 

Section 9.02.                          No Subrogation.  Notwithstanding any
payment or payments made by any of the Borrowers hereunder or any set-off or
application of funds of any of the Borrowers by any Lender, the Borrowers shall
not be entitled to be subrogated to any of the rights of the Administrative
Agent or any Lender against any

 

72

--------------------------------------------------------------------------------


 

Borrower or any Guarantor or other guarantor or any collateral security or
guaranty or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall the Borrowers seek or be entitled to
seek any contribution or reimbursement from any Borrower or any Guarantor or
other guarantor in respect of payments made by any Borrower hereunder, until all
amounts owing to the Administrative Agent and the Lenders by the Borrowers on
account of the Obligations (other than Contingent Obligations) are paid in full
and the Commitments are terminated.  If any amount shall be paid to any Borrower
on account of such subrogation or contribution rights at any time when all of
the Obligations shall not have been paid in full or the Commitments shall not
have been terminated, such amount shall be held by such Borrower in trust for
the Administrative Agent and the Lenders, segregated from other funds of such
Borrower, and shall, promptly upon receipt by such Borrower, be turned over to
the Administrative Agent in the exact form received by such Borrower (duly
indorsed by such Borrower to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.

 

Section 9.03.                          Full Knowledge.  Each Borrower
acknowledges, represents and warrants that such Borrower has had a full and
adequate opportunity to review the Loan Documents.  Each Borrower represents and
warrants that such Borrower fully understands the remedies the Administrative
Agent (on behalf of the Lenders) may pursue against such Borrower and each other
Borrower in the event of a default under the Loan Documents and such Borrower’s
and each other Borrower’s financial condition and ability to perform under the
Loan Documents.  Each Borrower agrees to keep itself fully informed regarding
all aspects of such Borrower’s and each other Borrower’s financial condition and
the performance of such Borrower’s and each other Borrower’s obligations under
this Agreement and the other Loan Documents.  Each Borrower agrees that neither
the Administrative Agent nor any Lender has any duty, whether now or in the
future, to disclose to any Borrower any information pertaining to such Borrower,
any other Borrower, any Guarantor or other guarantor or any collateral security
or guaranty.

 

Section 9.04.                          Reinstatement.  Each Borrower’s
obligations hereunder shall continue to be effective, or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy,
administration, dissolution, liquidation or reorganization of any Borrower or
any Guarantor or other guarantor, or upon or as a result of the appointment of a
receiver, administrative receiver, administrator, intervenor or conservator of,
or trustee or similar officer for, any Borrower or any Guarantor or other
guarantor or any substantial part of the property of such Borrower, Guarantor or
other guarantor, or otherwise, all as though such payments had not been made.

 

Section 9.05.                          Borrower Representative.  Each Loan Party
and, if applicable, the general partners (or general partners of those general
partners, as the case may be) of such Loan Party, hereby designates Kohlberg
Kravis Roberts & Co. L.P. as its representative and agent (in such capacity, the
“Borrower Representative”) for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit,

 

73

--------------------------------------------------------------------------------


 

designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, requests for waivers, amendments
or other accommodations, actions under the Loan Documents (including in respect
of compliance with covenants), and all other dealings with the Administrative
Agent, any Issuing Bank, the Swingline Lender or any Lender.  Kohlberg Kravis
Roberts & Co. L.P. hereby accepts such appointment as Borrower Representative.
The Administrative Agent, the Issuing Banks, the Swingline Lender and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any notice of borrowing) delivered
by the Borrower Representative on behalf of any Borrower. The Administrative
Agent, the Issuing Banks, the Swingline Lender and the Lenders may give any
notice or communication with a Borrower hereunder to the Borrower Representative
on behalf of such Borrower.  Each of the Administrative Agent, Issuing Banks,
the Swingline Lender and the Lenders shall have the right, in its discretion, to
deal exclusively with the Borrower Representative for any or all purposes under
the Loan Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
the Borrower Representative shall be binding upon and enforceable against it.

 

ARTICLE 10
MISCELLANEOUS

 

Section 10.01.                   Notices.  (a) Unless otherwise expressly
provided herein, all notices and other communications provided for herein or
under any other Loan Document shall be in writing (including by facsimile
transmission) and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by telecopy or sent by electronic
mail, as follows:

 

(i)                                     If to any Loan Party, to it in care of
the Borrower Representative at 9 West 57th Street, Suite 4200, New York, New
York 10019 (Telecopy No. (212) 750-0003; Attention: Chief Financial Officer;
provided that a copy of all such notices and other communications shall be
delivered to (x) Borrower Representative at 9 West 57th Street, Suite 4200, New
York, New York 10019 (Telecopy No. (212) 750-0003), Attention: General Counsel
and (y) Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York
10017 (Telecopy No. (212) 455-2502), Attention: Justin Lungstrum.

 

(ii)                                  If to the Administrative Agent, to HSBC
Bank USA, National Association, Corporate Trust and Loan Agency, 452 5th Avenue
(8E6), New York, New York 10018, Attention of Corporate Trust and Loan Agency
(Telecopy No. (917) 229-6659; Electronic Mail Address:
ctlany.loanagency@us.hsbc.com, CTLANY.TransactionManagement@us.hsbc.com).

 

(iii)                               If to HSBC Bank USA, National Association,
in its capacity as the Issuing Bank, to HSBC Bank USA, National Association, 2
Hanson Place — 14th Floor, Brooklyn, New York, Attention of Global Trade and
Receivable Finance (Telecopy No. (718) 488-4902; Electronic Mail Address:
sharon.adamo@us.hsbc.com, loly.marte@us.hsbc.com, stella.fung@us.hsbc.com).

 

74

--------------------------------------------------------------------------------


 

(iv)                              If to the Swingline Lender, to HSBC Bank USA,
National Association, 452 5th Avenue (8E6), New York, New York 10018, Attention
of Corporate Trust and Loan Agency (Telecopy No. (917) 229-6659; Electronic Mail
Address: ctlany.loanagency@us.hsbc.com,
CTLANY.TransactionManagement@us.hsbc.com).

 

(v)                                 If to any other Lender, to it at its address
(or telecopy number or electronic mail address) set forth in its Administrative
Questionnaire.

 

(b)                        Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it or in its care hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                         Any party hereto may change its address, telecopy
number or electronic mail address for notices and other communications hereunder
by notice to the other parties hereto.  All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt, which shall be deemed
to occur in the case of courier service, mail, telecopy or electronic mail as
follows:

 

(i)                                     if by way of courier service or mail,
when it has been received at the relevant address in an envelope addressed to
such party at that address; or

 

(ii)                                  if by way of telecopy, when received in
legible form;

 

(iii)                               if by way of electronic mail, when received;

 

and, if a particular department or officer is specified as part of its address
details provided pursuant to this Section, if addressed to that department or
officer; provided that (x) any communication to be made or delivered to the
Administrative Agent will be effective only when actually received by the
Administrative Agent and then only if it is expressly marked for the attention
of the department or officer specified by the Administrative Agent for this
purpose, and (y) it is understood that any communication made or delivered to
the Borrower Representative in accordance with this Section will be deemed to
have been made or delivered to each of the Loan Parties.

 

Section 10.02.                   Waivers; Amendments.  (a) No failure or delay
by any Lender Party in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Lender Parties under the Loan Documents

 

75

--------------------------------------------------------------------------------


 

are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by Section 10.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

(b)                        No Loan Document or provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower Representative and the Required Lenders or by the
Borrower Representative and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall

 

(i)                                     increase the Commitment without the
written consent of each Lender directly and adversely affected thereby,

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fee
payable hereunder, without the written consent of each Lender Party directly and
adversely affected thereby,

 

(iii)                               postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any date for the payment
of any interest or any fee payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender Party directly and
adversely affected thereby,

 

(iv)                              change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly and adversely affected thereby,

 

(v)                                 change any provision of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender,

 

(vi)                              release all or substantially all of the
Guarantors from the Loan Party Guaranty (except as expressly provided hereunder
or under such Loan Document), or limit the liability of all or substantially all
of the Guarantors in respect thereof, without the written consent of each
Lender, or

 

(vii)                           amend Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Lender;

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.

 

76

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in addition to any credit extensions and related
Lender Joinder Agreement(s) effectuated without the consent of Lenders in
accordance with Section 2.21 or Section 2.22, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower Representative (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Loans.

 

Notwithstanding anything in this Agreement (including, without limitation, this
Section 10.02) or any other Loan Document to the contrary, (i) this Agreement
and the other Loan Documents may be amended to effect an incremental facility
pursuant to Section 2.21 or extension facility pursuant to Section 2.22 (and the
Administrative Agent and the Borrower Representative may effect such amendments
to this Agreement and the other Loan Documents without the consent of any other
party as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower Representative, to effect the terms of any
such incremental facility or extension facility) and (ii) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower Representative and the Administrative Agent, in
accordance with the procedures described below in this clause to (x) cure any
ambiguity, omission, mistake, defect or inconsistency (as reasonably determined
by the Administrative Agent and the Borrower Representative) and (y) effect
administrative changes of a technical or immaterial nature (including to effect
changes to the terms and conditions applicable solely to an Issuing Bank in
respect of issuances of Letters of Credit) and such amendment shall be deemed
approved by the Lenders if the Lenders shall have received at least five
Business Days’ prior written notice of such change and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment.

 

Section 10.03.                   Expenses; Indemnity; Damage Waiver.  (a) The
Borrowers shall, on a joint and several basis, pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, supplements, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by any Lender Party, including the fees, charges and
disbursements of any counsel for any Lender Party (which shall be limited to one
counsel for all Lender Parties, except (x) solely in the case of an actual or
perceived conflict of interest where the

 

77

--------------------------------------------------------------------------------


 

Indemnitee affected by such conflict notifies the Borrower Representative of any
existence of such conflict, one additional counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
and (y) to the extent that the Administrative Agent notifies the Borrower
Representative of the need for specialized legal skills and thereafter, after
receipt of the consent of the Borrower Representative (which consent shall not
be unreasonably withheld or delayed) has retained its own counsel), in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                        The Borrowers shall, on a joint and several basis,
indemnify each of the Lender Parties and their respective Related Parties
(without duplication) (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee (which shall be
limited to one counsel for all Indemnitees, except (x) solely in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict notifies the Borrower Representative of any existence of such conflict,
one additional counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions and (y) to the extent that the
Indemnitee notifies the Borrower Representative of the need for specialized
legal skills and thereafter, after receipt of the consent of the Borrower
Representative (which consent shall not be unreasonably withheld or delayed) has
retained its own counsel), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee or any Loan Party is a
party thereto or whether or not such claim, litigation, investigation or
proceeding is brought by any Loan Party or any other Person; provided that such
indemnity shall not be available to any Indemnitee to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from such Indemnitee’s or any of its Related Parties’ bad faith, gross
negligence or willful misconduct or from a material breach of the obligations of
such Indemnitee or any of its Related Parties under the Credit Agreement or
(y) arise out of, or in connection with, any actual or threatened litigation,
investigation or proceeding that does not involve an act or omission by the any
Loan Party or any of its Affiliates and that is brought by one Indemnitee
against another Indemnitee.

 

78

--------------------------------------------------------------------------------


 

(c)                         To the extent that the Borrowers fail to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Banks
or the Swingline Lender under Section 10.03(a) or (b), each Lender severally
agrees to pay to the Administrative Agent, the Issuing Banks or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Banks or the Swingline Lender in its capacity as such.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based on its share of the sum of
the total Credit Exposures and unused Commitments at the time.

 

(d)                        To the extent permitted by applicable law, no Loan
Party nor any Indemnitee shall have any liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that nothing contained in this Section 10.03(d) shall limit any
Borrower’s indemnity obligations with respect to third party claims.  No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from such Indemnitee’s or any
of its Related Parties’ willful misconduct or gross negligence.

 

(e)                         Each Indemnitee shall provide prompt notice of any
claim; provided that the failure to give such notice shall not affect any
Indemnitee’s rights to indemnity under this Section 10.03.  All amounts due
under this Section shall be payable within thirty (30) days after written demand
therefor; provided, however, that any Indemnitee shall promptly refund an
indemnification payment received hereunder to the extent that there is a final
judicial determination that such Indemnitee was not entitled to indemnification
with respect to such payment pursuant to this Section 10.03.

 

(f)                          The Borrower Representative is entitled to assume
and control the defense and settlement of any claim so long as the Borrowers
confirm their obligation to indemnify such Indemnitee in accordance with this
Section 10.03.  No such Indemnitee may settle a claim without the prior written
consent of the Borrower Representative, which may not be unreasonably withheld
or delayed; provided that without the prior written consent of an Indemnitee
(which consent shall not be unreasonably withheld or delayed), the Borrower
Representative shall not effect any settlement of any pending or threatened
proceeding against an Indemnitee in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject

 

79

--------------------------------------------------------------------------------


 

matter of such proceeding and (ii) such settlement does not include any
statement as to any admission of fault, culpability, wrongdoing or failure to
act by such Indemnitee.

 

(g)                         This Section 10.03 shall not apply with respect to
Taxes, other than any Taxes that represent losses, claims, damages, liabilities,
obligations, penalties, actions, judgments, suits, costs, expenses or
disbursements arising from any non-Tax claim.

 

Section 10.04.                   Successors and Assigns.  (a) The provisions of
this Agreement shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) except as permitted under Section 6.02, no Borrower or Guarantor may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower or Guarantor without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of the Lender
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                        (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent of:

 

(A)                                   the Borrower Representative (such consent
not to be unreasonably withheld or delayed if the assignee is a bank or other
depositary institution), provided that no consent of the Borrower Representative
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under Section 7(a), (b), (h) or (i) has
occurred and is continuing, any other assignee, unless, in each case, such
assignment is to an Alternative Asset Investment Firm, in which case such
assignment shall require the consent of the Borrower Representative in its sole
discretion;

 

(B)                                   the Administrative Agent (such consent not
to be unreasonably withheld or delayed), provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment;

 

(C)                                   the Issuing Bank (such consent not to be
unreasonably withheld or delayed); and

 

80

--------------------------------------------------------------------------------


 

(D)                                   the Swingline Lender (such consent not to
be unreasonably withheld or delayed).

 

Notwithstanding the foregoing, no such assignment shall be made to a natural
Person, to any Borrower or any Affiliate of any Borrower or Defaulting Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                                   except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 unless
each of the Borrower Representative and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower Representative shall be
required if an Event of Default under Section 7(a), (b), (h) or (i) has occurred
and is continuing;

 

(B)                                   each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                                   the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment, together with a
processing and recordation fee of $3,500;

 

(D)                                   the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent tax forms required pursuant to
Section 2.16(e) and a completed Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws; and

 

(E)                                    the Administrative Agent shall not be
obligated to consent to an assignment hereunder until it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the assignment to the
assignee, and an assignment will only be effective after performance by the
Administrative Agent of all “know your customer” or other checks relating to any
Person that it is required to carry out in relation to such assignment, the
completion of which the Administrative Agent shall promptly notify to the
assigning Lender and the assignee.

 

81

--------------------------------------------------------------------------------


 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to subsection (b)(iv) of this Section, from and after the effective
date specified in each Assignment the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment, be released from its obligations under this Agreement (and, in the
case of an Assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16
and 10.03).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices a copy of each Assignment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the parties hereto
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by any
party hereto, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and applicable tax forms (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in subsection (b)(ii)(C) of this Section and any written consent
to such assignment required by subsection (b) of this Section, the
Administrative Agent shall accept such Assignment and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 10.03(b), the
Administrative Agent shall have no obligation to accept such Assignment and
record the information therein in the

 

82

--------------------------------------------------------------------------------


 

Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this subsection.

 

(c)                         (i) Any Lender may, without the consent of any Loan
Party or other Lender Party, sell participations to one or more banks or other
entities (other than a natural Person, any Borrower or any Affiliate or
Subsidiary of any Borrower) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers and the other Lender Parties shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to subsection (c)(ii) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.14 or Section 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant (except to the extent that such
entitlement to receive greater payments results from a Change in Law that occurs
after the Participant acquired the applicable participation), unless the sale of
the participation to such Participant is made with the Borrower Representative’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section

 

83

--------------------------------------------------------------------------------


 

2.16 unless the Borrower Representative is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 2.16(e) as though it were a Lender.

 

(d)                        Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central bank
having jurisdiction over such Lender, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 10.05.                   Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to the Loan Documents shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of the
Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Lender Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any principal of or accrued interest on any Loan or any fee or any other
amount payable under the Loan Documents (other than Contingent Obligations) is
outstanding and unpaid or any Letter of Credit is outstanding or any Commitment
has not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and
10.03 and Article 8 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 10.06.                   Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  The Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

84

--------------------------------------------------------------------------------


 

Section 10.07.                   Severability.  If any provision of any Loan
Document is invalid, illegal or unenforceable in any jurisdiction then, to the
fullest extent permitted by law, (i) such provision shall, as to such
jurisdiction, be ineffective to the extent (but only to the extent) of such
invalidity, illegality or unenforceability, (ii) the other provisions of the
Loan Documents shall remain in full force and effect in such jurisdiction and
(iii) the invalidity, illegality or unenforceability of any such provision in
any jurisdiction shall not affect the validity, legality or enforceability of
such provision in any other jurisdiction.

 

Section 10.08.                   Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender Party and each Affiliate of the
Administrative Agent is authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender Party or Affiliate of the
Administrative Agent to or for the credit or the account of a Loan Party against
any of and all the obligations of a Loan Party now or hereafter existing under
this Agreement held by such Lender Party, irrespective of whether or not such
Lender Party shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender Party under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender Party may have. Each Lender Party agrees promptly to
notify the Loan Parties and the Administrative Agent after any such set-off and
application made by such Lender Party or Affiliate of the Administrative Agent;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

Section 10.09.                   Governing Law; Jurisdiction; Consent to Service
of Process.  (a) This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of New York.

 

(b)                        Each party hereto irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any court
of the State of New York and of any Federal court, in each case located in the
Borough of Manhattan in connection with any action or proceeding arising out of
or relating to any Loan Document, and each party hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court.

 

(c)                         Each party hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to Section 10.09(b).  Each party hereto irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

 

(d)                        Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in any
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

85

--------------------------------------------------------------------------------


 

Each Loan Party irrevocably appoints the Borrower Representative (the “Process
Agent”) as its agent to receive on behalf of such Loan Party and its properties
service of copies of the summon and complaint and any other process which may be
served in any such action or proceeding. Such service may be made by mailing or
delivering a copy of such process to such Loan Party in care of the Process
Agent at the Process Agent’s above address, and each such Loan Party hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf.

 

Section 10.10.                   Waiver of Jury Trial.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR ANY
TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) AND FOR ANY COUNTERCLAIM THEREIN.  EACH PARTY HERETO (a) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11.                   Headings.  Article and Section headings and the
Table of Contents herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12.                   Confidentiality.  (a) Each Lender Party agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel, other
advisors and any sub-agent appointed pursuant to Section 8.05 (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority (in which case such Lender Party agrees (except with respect to any
routine or ordinary course audit or examination conducted by bank accountants or
any governmental or bank regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable law, rule or regulation, to inform the Borrower Representative
promptly thereof prior to disclosure), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case such Lender Party agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law,
rule or regulation, to inform the Borrower Representative promptly thereof prior
to disclosure), (iv) to any other party to this Agreement, (v) in connection
with the exercise of any remedies hereunder or any suit,

 

86

--------------------------------------------------------------------------------


 

action or proceeding relating to any Loan Document or the enforcement of any
right thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (x) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, provided that (i) the disclosure of any such
Information to any assignee or Participant, or any prospective assignee or
Participant, or any actual or prospective counterparty (or its advisors)
referred to above shall only be made after the acknowledgment and acceptance by
such assignee, Participant, prospective assignee or Participant, or any actual
or prospective counterparty (or its advisors) that such Information is being
disseminated on a confidential basis (on substantially the terms set forth in
this Section 10.12 or confidentiality provisions at least as restrictive as
those set forth in this Section 10.12), in each case for the benefit of the Loan
Parties, in accordance with the standard syndication processes of such Lender
Party or customary market standards for dissemination of such type of
information, which shall in any event require “click through” or other
affirmative actions on the part of recipient to access such Information,
(vii) with the consent of the Borrower Representative, (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Lender Party on a nonconfidential
basis from a third party that is not, to such Lender Party’s knowledge, subject
to confidentiality obligations owing to the Borrowers.  Additionally, the Loan
Parties agree to maintain the confidentiality of any information relating to the
Reference Rate, except (a) to their Related Parties on a confidential and
need-to-know basis in connection herewith, (b) as consented to by the
Administrative Agent or such Reference Bank, as applicable or (c) as required by
law (including securities laws and GAAP), regulation, judicial or governmental
order, subpoena or other legal process or is requested or required by any
governmental or regulatory authority or exchange (in which case the Borrower
Representative agrees to inform the Administrative Agent or such Reference Bank,
as applicable, promptly thereof prior to such disclosure, to the extent
practicable and not prohibited by applicable law, rule or regulation).  For the
purposes of this Section, “Information” means all information received from the
Loan Parties relating to the Loan Parties or their business, other than any such
information that is available to any Lender Party on a nonconfidential basis
prior to disclosure by the Loan Parties.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(b)                        EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED
IN SECTION 10.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

87

--------------------------------------------------------------------------------


 

(c)                         ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE LOAN PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT
TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER REPRESENTATIVE AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

Section 10.13.                   Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of payment, shall have been received by such Lender.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrowers an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrowers shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrowers.

 

Section 10.14.                   USA PATRIOT Act.  Each Lender that is subject
to the USA PATRIOT Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Loan Parties
in accordance with the USA PATRIOT Act.

 

Section 10.15.                   Judgment Currency.  (a) The Borrowers’
obligations hereunder and under the other Loan Documents to make payments in a
specified currency

 

88

--------------------------------------------------------------------------------


 

(the “Obligation Currency”) shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender or an Issuing Bank of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent or such Lender or such
Issuing Bank under this Agreement or the other Loan Documents.  If, for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b)                        If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, the Borrowers covenant and agree to pay, or cause to
be paid, such additional amounts, if any (but in any event not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)                         For purposes of determining any rate of exchange or
currency equivalent for this Section, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

 

Section 10.16.                   No Fiduciary Duty.  The Administrative Agent,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their affiliates.  Each Loan
Party agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other.  The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan

 

89

--------------------------------------------------------------------------------


 

Party, its management, stockholders, creditors or any other Person.  Each Loan
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

 

ARTICLE 11
LOAN PARTY GUARANTY

 

Section 11.01.                   Guaranty.  (a) Subject to the provisions of
paragraph (b), each Guarantor hereby unconditionally and irrevocably guarantees
to the Administrative Agent, for the benefit of the Lender Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by each Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

 

(b)                        This Loan Party Guaranty is a guaranty of payment
when due and not of collectability and this Loan Party Guaranty is a primary
obligation of each Guarantor and not merely a contract of surety.

 

(c)                         Anything herein or in any other Loan Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable laws relating to the insolvency of
debtors.

 

(d)                        Each Guarantor agrees that the Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing this Loan Party Guaranty or affecting the rights and
remedies of the Administrative Agent or any other Lender Party hereunder.

 

(e)                         No payment or payments made by any Borrower, any
Guarantor, any other guarantor or any other Person or received or collected by
the Administrative Agent or any other Lender Party from any Borrower, any
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are paid in full (other than Contingent
Obligations) and the Commitments are terminated.

 

90

--------------------------------------------------------------------------------


 

(f)                          Any and all payments by or on account of any
obligation of any Guarantor under this Article 11 shall be governed by the terms
set forth in Section 2.16 of this Agreement.

 

Section 11.02.                   Right of Contribution.  Each Guarantor hereby
agrees that, to the extent that any Guarantor shall have paid more than its
proportionate share of any payments made in respect of the Loan Party Guaranty,
such Person shall be entitled to seek and receive contribution from and against
the Guarantors hereunder.  Each Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 11.03 hereof. The provisions of
this Section 11.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Person under the Loan Party Guaranty.

 

Section 11.03.                   No Subrogation.  Notwithstanding any payment or
payments made by any Guarantor hereunder or any set-off or application of funds
of any Guarantor by any Lender, the Guarantors shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or any other guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall the Guarantors seek or be entitled to
seek any contribution or reimbursement from any Borrower or any other guarantor
in respect of payments made by any Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Borrowers on account of the
Obligations are paid in full (other than Contingent Obligations) and the
Commitments are terminated.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full or the Commitments shall not have been terminated,
such amount shall be held by such Guarantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of such Guarantor, and shall,
promptly upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

Section 11.04.                   Guaranty Absolute and Unconditional.  Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon this Loan Party Guaranty or acceptance
of this Loan Party Guaranty, the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Loan Party Guaranty; and all
dealings between the Borrowers (or any of them) and the Guarantors (or any of
them), on the one hand, and the Administrative Agent and the Lenders, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Loan Party Guaranty.  Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Borrower or any other Guarantor or other guarantors
with respect to the Obligations.  Each Guarantor understands and agrees that
this Loan Party Guaranty shall be construed as a continuing,

 

91

--------------------------------------------------------------------------------


 

absolute and unconditional guaranty of payment without regard to (a) the
validity, regularity or enforceability of this Agreement, any other Loan
Document, any Letter of Credit, any of the Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Guarantor against any Borrower, the Administrative Agent, any Issuing Bank or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of any Borrower, any Guarantor or other guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower for the Obligations, of any Guarantor under this Loan
Party Guaranty or of any other guarantor, in bankruptcy or in any other
instance.  When pursuing its rights and remedies hereunder against the
Guarantor, the Administrative Agent and any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any
Borrower, any Guarantor any other guarantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
pursue such other rights or remedies or to collect any payments from any such
Borrower, Guarantor or other guarantor or other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any such Borrower, Guarantor or other guarantor or other
Person or any such collateral security, guarantee or right of offset, shall not
relieve the Guarantors of any liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent and the Lenders against the
Guarantors.  This Loan Party Guaranty shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon the Guarantors
and the respective successors and assigns thereof, and shall inure to the
benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of the Guarantors under this Loan Party Guaranty (other than
Contingent Obligations) shall have been satisfied by payment in full and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement any Borrower may be free from any Obligations.

 

Section 11.05.                   Reinstatement.  This Loan Party Guaranty shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, administration, dissolution, liquidation or
reorganization of any Borrower or any Guarantor or other guarantor, or upon or
as a result of the appointment of a receiver, administrative receiver,
administrator, intervenor or conservator of, or trustee or similar officer for,
any Borrower or any Guarantor or other guarantor or any substantial part of the
property of such Borrower, Guarantor or such other guarantor, or otherwise, all
as though such payments had not been made.

 

Section 11.06.                   Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim in the relevant currency at the administrative office specified
by the Administrative Agent.

 

92

--------------------------------------------------------------------------------


 

Section 11.07.                   Additional Guarantors.  From time to time
subsequent to the Closing Date, each entity which is required to be a Guarantor
pursuant to clause (b) of the definition thereof shall become a Guarantor, with
the same force and effect as if originally named as a Guarantor herein, for all
purposes of this Agreement, upon execution and delivery by such entity of a Loan
Party Joinder Agreement (and the delivery in connection therewith of written
opinions of counsel and documents and certificates as the Administrative Agent
may reasonably require).  The execution and delivery of any instrument adding an
additional Guarantor as a party to this Agreement shall not require the consent
of any other party hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

 

[Remainder of page intentionally left blank.]

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

KKR MANAGEMENT HOLDINGS L.P., as Borrower

 

By: KKR Management Holdings Corp., its general partner

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Officer

 

 

 

 

KKR FUND HOLDINGS L.P., as Borrower

 

By: KKR Fund Holdings GP Limited, its general partner

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Officer

 

 

 

 

And

 

By: KKR Group Holdings L.P., its general partner

 

By: KKR Group Limited, its general partner

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Officer

 

--------------------------------------------------------------------------------


 

 

KKR INTERNATIONAL HOLDINGS L.P., as Borrower

 

By: KKR Fund Holdings GP Limited, its general partner

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Officer

 

 

 

 

And

 

By: KKR Group Holdings L.P., its general partner

 

By: KKR Group Limited, its general partner

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Officer

 

 

 

 

 

 

 

KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower

 

By: KKR Management Holdings L.P., its general partner

 

By: KKR Management Holdings Corp., its general partner

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Officer

 

 

 

 

 

KKR & CO. L.P., as Guarantor

 

By: KKR Management LLC, its general partner

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Officer

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Joseph A. Lloret

 

 

Name: Joseph A. Lloret

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender, Swingline Lender and as Issuing
Bank

 

 

 

 

 

By:

/s/ Edwin Soogrim

 

 

Name: Edwin Soogrim

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., as Lender

 

 

 

 

 

By:

/s/ Alex Duka

 

 

Name: Alex Duka

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Mizuho Bank, Ltd., as Lender

 

 

 

 

 

By:

/s/ James Fayen

 

 

Name: James Fayen

 

 

Title: Deputy General Manager

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as Lender

 

 

 

 

 

By:

/s/ James B. Meanor, II

 

 

Name: James B. Meanor, II

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation, as Lender

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name: David W. Kee

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Royal Bank of Canada, as Lender

 

 

 

 

 

By:

/s/ Greg DeRise

 

 

Name: Greg DeRise

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name: Ronnie Glenn

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name: Bill O’Daly

 

 

Title: Authorized Signatory

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

 

 

 

 

 

By:

/s/ D. Andrew Maletta

 

 

Name: D. Andrew Maletta

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Lauren Gubkin

 

 

Name: Lauren Gubkin

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as Lender

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name: Lana Gifas

 

 

Title: Director

 

 

 

By:

/s/ Jennifer Anderson

 

 

Name: Jennifer Anderson

 

 

Title: Associate Director

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association, as Lender

 

 

 

 

 

By:

/s/ Luke Harbinson

 

 

Name: Luke Harbinson

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BMO Harris Bank N.A., as Lender

 

 

 

 

 

By:

/s/ Scott Ferris

 

 

Name: Scott Ferris

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Nomura International plc, as Lender

 

 

 

 

 

By:

/s/ Sebastien Lhuilier

 

 

Name: Sebastien Lhuilier

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

Lender

 

Commitment

 

HSBC Bank USA, National Association

 

$

400,000,000.00

 

Citibank, N.A.

 

$

70,000,000.00

 

Mizuho Bank, Ltd.

 

$

70,000,000.00

 

Bank of America, N.A.

 

$

70,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

47,500,000.00

 

Royal Bank of Canada

 

$

47,500,000.00

 

Barclays Bank PLC

 

$

35,000,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

$

35,000,000.00

 

Goldman Sachs Bank USA

 

$

35,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

35,000,000.00

 

Morgan Stanley Bank, N.A.

 

$

35,000,000.00

 

UBS AG, Stamford Branch

 

$

35,000,000.00

 

Wells Fargo Bank, National Association

 

$

35,000,000.00

 

BMO Harris Bank N.A.

 

$

25,000,000.00

 

Nomura International plc

 

$

25,000,000.00

 

TOTAL

 

$

1,000,000,000

 

 

2.01-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.05

 

Existing Letters of Credit

 

Account Party

 

Issuing Bank

 

Expiry Date

 

Letter of Credit
Amount

 

Beneficiary

 

Kohlberg Kravis Roberts & Co. L.P.

 

HSBC Bank USA, National Association

 

August 1, 2015

 

$

4,305,000.00

 

Safety National Casualty Corporation

 

Kohlberg Kravis Roberts & Co. L.P.

 

HSBC Bank USA, National Association

 

August 1, 2015

 

$

15,695,000.00

 

Zurich American Insurance Company

 

 

2.05-1

--------------------------------------------------------------------------------


 

SCHEDULE 3.05

Disclosed Matters

 

All matters disclosed in KKR & Co. L.P.’s consolidated financial statements and
notes to the consolidated financial statements included in filings with the
Securities and Exchange Commission through the date hereof.

 

3.05-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective Commitments
identified below (including without limitation any Letters of Credit,
guaranties, and Swingline Loans included under such Commitment) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

[and is an [Affiliate]/[Approved Fund of] [identify Lender]]

 

 

 

 

 

3.

 

Borrowers:

 

Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership, KKR Fund
Holdings L.P., a Cayman Islands exempted limited partnership, KKR Management
Holdings L.P., a Delaware limited partnership, KKR International Holdings L.P.,
a Cayman Islands exempted limited partnership and any

 

A-1

--------------------------------------------------------------------------------


 

 

 

 

 

Additional Group Partnership that becomes a party to the Credit Agreement in
accordance with Section 5.09 thereof

 

 

 

 

 

4.

 

Administrative Agent:

 

HSBC Bank USA, National Association, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement, dated as of October 22, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified, refinanced or replaced
from time to time), among Kohlberg Kravis Roberts & Co. L.P., as the Borrower
Representative, KKR Fund Holdings L.P., KKR Management Holdings L.P., KKR
International Holdings L.P., as Borrowers, the other Borrowers from time to time
party thereto, the Guarantors from time to time party thereto, the lending
institutions from time to time party thereto, and HSBC Bank USA, National
Association, as Administrative Agent, Swingline Lender and Issuing Bank

 

6.

 

Assigned Interest

 

 

 

Series of
Commitment/Loans
Assigned1

 

Aggregate Amount
of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans2

 

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who

 

--------------------------------------------------------------------------------

1  Fill in specific Extension Series, if applicable.

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2

--------------------------------------------------------------------------------


 

may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

A-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Assignment and Assumption]

 

--------------------------------------------------------------------------------


 

[Consented to and]3 Accepted:

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]4

 

 

 

KOHLBERG KRAVIS ROBERTS & CO.

 

L.P., as Borrower Representative

 

 

 

By: KKR Management Holdings L.P., its

 

general partner

 

 

 

By: KKR Management Holdings Corp., its

 

general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Consented to:

 

 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION, as Swingline Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

4  To be added only if the consent of the Borrower Representative is required by
the terms of the Credit Agreement.

 

[Signature Page to Assignment and Assumption]

 

--------------------------------------------------------------------------------


 

Consented to:

 

 

 

[NAME OF ISSUING BANK], as Issuing

 

Bank:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Assignment and Assumption]

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Public Company, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Public Company,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.04 of the Credit Agreement (subject to such consents, if any, as may
be required thereunder), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

A-1-1

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.

 

A-1-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] COMPLIANCE CERTIFICATE

 

Date:                       , 20   

 

To:                             HSBC Bank USA, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 22, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among
Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership (the
“Borrower Representative”), KKR Fund Holdings L.P., a Cayman Islands exempted
limited partnership, KKR Management Holdings L.P., a Delaware limited
partnership, KKR International Holdings L.P., a Cayman Islands exempted limited
partnership, as Borrowers, the other Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the lending institutions from
time to time party thereto, HSBC Bank USA, National Association, as
Administrative Agent, Swingline Lender and Issuing Bank.

 

The undersigned hereby certifies, on behalf of the Borrower Representative and
not individually, as of the date hereof that [he][she] is an Authorized Officer
of the Borrower Representative, and that, as such, [he][she] is authorized to
execute and deliver this Certificate to the Administrative Agent on behalf of
the Borrower Representative, and that

 

a.                                      I have no knowledge of the existence of
any condition or event which constitutes an Event of Default or Default as of
the date of this Certificate[, except as set forth in a separate attachment, if
any, to this Certificate, describing in reasonable detail, the nature of the
condition or event and any action which the Borrower Representative has taken,
is taking or proposes to take with respect thereto].

 

b.                                      There has been no change in GAAP or in
the application thereof since the date of the financial statements referred to
in Section 3.04 of the Credit Agreement[, except as set forth in a separate
attachment, if any, to this Certificate, describing in reasonable detail the
effect of such change on the financial statements most recently delivered
pursuant to Sections 5.01(a) and (b) of the Credit Agreement].

 

c.                                       Set forth on Schedule 1 attached hereto
are calculations of the financial covenants required by Section 6.05.

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

KOHLBERG KRAVIS ROBERTS & CO.

 

L.P., as Borrower Representative

 

 

 

By: KKR Management Holdings L.P.,

 

its general partner

 

 

 

By: KKR Management Holdings Corp.,

 

its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Authorized Officer

 

[Signature Page to Compliance Certificate]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FOR THE FISCAL QUARTER ENDING [             ]. 5

 

The information described herein is as of [                    ], 20[   ].

 

[For calculation of Fee Paying Assets Under Management, please use the following
table:]

 

Fee paying assets under management as reported in the Public Company’s segment
financial reporting:

 

$

 

 

 

 

 

Required:

 

> $40,000,000,000

 

 

[For calculation of Leverage Ratio, please use the following table:]

 

Leverage Ratio: (the ratio of 1 to 2 below)

 

       :1.0

 

Required:

 

< 4:0 to 1.0

 

 

1.       Total Indebtedness: (a) the sum of the types of Indebtedness of the
Public Company and its Subsidiaries described in (i) through (vi) minus
(b) (i) minus (ii)6

 

$ 

 

 

 

 

 

a.

 

 

 

 

 

 

 

(i) all obligations for borrowed money or with respect to deposits or advances
of any kind;

 

$

 

 

 

 

 

(ii) all obligations evidenced by bonds, debentures, notes or similar
instruments;

 

$

 

 

 

 

 

(iii) all Guaranties of Indebtedness of others (in respect of the other types of
Indebtedness specified in this

 

$

 

 

--------------------------------------------------------------------------------

5  To be calculated and tested as of the last day of any fiscal quarter,
commencing December 31, 2014; provided that for the period ending September 30,
2014, calculations to be provided for the fiscal quarter ended September 30,
2014.

 

6  If (b) is greater than (a), Total Indebtedness shall be zero.

 

B-1-1

--------------------------------------------------------------------------------


 

item 1;

 

 

 

 

 

 

 

(iv) all Capital Lease Obligations;

 

$

 

 

 

 

 

(v) all obligations, contingent or otherwise, as an account party in respect of
letters of credit and letters of guaranty (to the extent of drawings
thereunder); and

 

$

 

 

 

 

 

(vi) all obligations, contingent or otherwise, in respect of bankers’
acceptances (to the extent of drawings thereunder)

 

$

 

 

 

 

 

b.

 

 

 

 

 

 

 

(i) Cash and Short-Term Investments as set forth in the Public Company’s segment
financial reporting; and

 

$

 

 

 

 

 

(ii) Cash and Short-Term Investments of KFN and its subsidiaries

 

$

 

 

 

 

 

2.       Fee and Yield EBITDA for the period of four consecutive fiscal quarters
ended on the date hereof or most recently ended prior to the date hereof7

 

$

 

 

--------------------------------------------------------------------------------

7  To equal to the Fee and Yield EBITDA included in the Public Company’s segment
financial reporting subject to applicable pro forma adjustments.

 

B-1-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF] LOAN PARTY JOINDER AGREEMENT

 

LOAN PARTY JOINDER AGREEMENT dated as of [·], 20[·], among KOHLBERG KRAVIS
ROBERTS & CO. L.P., a Delaware limited partnership, as the Borrower
Representative (the “Company”), [NAME OF LOAN PARTY], a [·] limited partnership
(the “New Loan Party”), and HSBC BANK USA, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement, dated as of October 22, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among the
Company, KKR Fund Holdings L.P., a Cayman Islands exempted limited partnership,
KKR Management Holdings L.P., a Delaware limited partnership, KKR International
Holdings L.P., a Cayman Islands exempted limited partnership, as Borrowers, the
other Borrowers from time to time party thereto, the Guarantors from time to
time party thereto, the lending institutions from time to time party thereto,
and HSBC Bank USA, National Association, as Administrative Agent, Swingline
Lender and Issuing Bank.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Borrowers, and the
Company and the New Loan Party are required to make such New Loan Party a
[Borrower] [Guarantor] pursuant to the terms of Section 5.09 of the Credit
Agreement.  The Company represents that the New Loan Party is [an Additional
Group Partnership] [a guarantor under the 6.375% Senior Notes due 2020, the
5.500% Senior Notes due 2043 or the 5.125% Senior Notes due 2044, issued,
respectively, by KKR Group Finance Co. LLC, KKR Group Finance Co. II LLC and KKR
Group Finance Co. III LLC, each a Delaware limited liability company].  Each of
the Company and the New Loan Party represent and warrant that the
representations and warranties of the Company in the Credit Agreement relating
to the New Loan Party and this Agreement are true and correct on and as of the
date hereof (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date);
provided that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.  Upon execution of this Agreement by each of the Company,
the New Loan Party and the Administrative Agent, the New Loan Party shall be a
party to the Credit Agreement and shall constitute a [“Borrower”] [“Guarantor”]
for all purposes thereof, and the New Loan Party hereby agrees to be bound by
all provisions of the Credit Agreement.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

KOHLBERG KRAVIS ROBERTS & CO.

 

L.P., as Borrower Representative

 

 

 

By: KKR Management Holdings L.P., its

 

general partner

 

 

 

By: KKR Management Holdings Corp., its

 

general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF NEW LOAN PARTY], as

 

New Loan Party

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Loan Party Joinder Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] LENDER JOINDER AGREEMENT

 

[DATE]

 

Reference is made to the Credit Agreement, dated as of October 22, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined), among Kohlberg Kravis
Roberts & Co. L.P., a Delaware limited partnership, as the Borrower
Representative, KKR Fund Holdings L.P., a Cayman Islands exempted limited
partnership, KKR Management Holdings L.P., a Delaware limited partnership, KKR
International Holdings L.P., a Cayman Islands exempted limited partnership, as
Borrowers, the other Borrowers from time to time party thereto, the Guarantors
from time to time party thereto, the lending institutions from time to time
party thereto, and HSBC Bank USA, National Association, as Administrative Agent,
Swingline Lender and Issuing Bank

 

Upon execution and delivery of this Lender Joinder Agreement by the parties
hereto, the undersigned hereby becomes a Lender under the Credit Agreement
having the Commitment set forth in Schedule 1 hereto, effective as of the date
hereof and agrees to be bound by the provisions of the Credit Agreement.

 

The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Lender Joinder Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become a Lender, (iii) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Lender Joinder Agreement on the basis of which it
has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (iv) if it is a Non-U.S. Lender,
attached to this Lender Joinder Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the undersigned, and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

THIS LENDER JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

D-1

--------------------------------------------------------------------------------


 

This Lender Joinder Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. 
Delivery of an executed signature page hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

[Signature Page to Lender Joinder Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Joinder Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the date first written above.

 

 

 

 

[LENDER], as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[for Lenders requiring two signature blocks]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Lender Joinder Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

 

 

KOHLBERG KRAVIS ROBERTS & CO. L.P.,

 

as Borrower Representative

 

 

 

By: KKR Management Holdings L.P., its general partner

 

 

 

By: KKR Management Holdings Corp., its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Lender Joinder Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS AND NOTICE ADDRESS

 

1.

Name of Lender:

 

 

Notice Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

2.

Commitment:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] BORROWING REQUEST

 

HSBC Bank USA, National Association,

as Administrative Agent for the Lenders

party to the Credit Agreement referred to below

 

[address]
Attention of                                    

 

Ladies and Gentlemen:

 

The undersigned, Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership, as Borrower Representative, refers to the Credit Agreement, dated
as of October 22, 2014 (as amended, restated, amended and restated, supplemented
or otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower Representative, KKR Fund Holdings L.P., a Cayman Islands
exempted limited partnership, KKR Management Holdings L.P., a Delaware limited
partnership, KKR International Holdings L.P., a Cayman Islands exempted limited
partnership, as Borrowers, the other Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the lending institutions from
time to time party thereto, and HSBC Bank USA, National Association, as
Administrative Agent, Swingline Lender and Issuing Bank, and hereby gives you
notice, irrevocably, pursuant to Section [2.03] [2.04]1 of the Credit Agreement,
that the Borrower identified in clause (i) below requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) required by
Section [2.03][2.04] of the Credit Agreement:

 

(i)                                     The Borrower requesting the Proposed
Borrowing is                     (the “Borrower”).

 

(ii)                                  The aggregate amount of the Proposed
Borrowing is US $                         .

 

(iii)                               The Business Day of the Proposed Borrowing
is                         , 20    .

 

(iv)                              The Proposed Borrowing is a[n] [ABR Borrowing]
[Eurocurrency Borrowing][Swingline Borrowing].

 

--------------------------------------------------------------------------------

1  2.03 for all Borrowings other than Swingline Borrowings.

 

E-1

--------------------------------------------------------------------------------


 

(v)                                 [The currency of the Proposed Borrowing is
                        .]2

 

(vi)                              [The initial Interest Period for each
Eurocurrency Loan made as part of the Proposed Borrowing is [             
month[s]].3

 

(vii)                           The location and number of the Borrower’s
account to which the funds of the Proposed Borrowing are to be disbursed is
                               .

 

(viii)                        The undersigned hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the Proposed Borrowing, before and immediately after giving effect thereto
and to the application of the proceeds therefrom:

 

(A)                               the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct on and as
of the date of the Proposed Borrowing (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); provided that, any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates; and

 

(B)                               at the time of and immediately after giving
effect to the Proposed Borrowing, no Default shall have occurred and be
continuing.

 

 

 

Very truly yours,

 

 

 

KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower Representative

 

 

 

By: KKR Management Holdings L.P., its general partner

 

 

 

By: KKR Management Holdings Corp., its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

2  For Eurocurrency Borrowings only.

 

3  For Eurocurrency/Borrowings only.

 

E-2

--------------------------------------------------------------------------------


 

[cc:                       HSBC Bank USA, National Association

452 5th Avenue (8E6)

New York, New York 10018

Attention of Corporate Trust and Loan Agency]4

 

--------------------------------------------------------------------------------

4  For ABR/Swingline Borrowings only.

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF] INTEREST ELECTION REQUEST

 

HSBC Bank USA, National Association,

as Administrative Agent for the Lenders

party to the Credit Agreement referred to below

 

[address]
Attention of                         

 

Ladies and Gentlemen:

 

The undersigned, Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership, as Borrower Representative, refers to the Credit Agreement, dated
as of October 22, 2014 (as amended, restated, amended and restated, supplemented
or otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower Representative, KKR Fund Holdings L.P., a Cayman Islands
exempted limited partnership, KKR Management Holdings L.P., a Delaware limited
partnership, KKR International Holdings L.P., a Cayman Islands exempted limited
partnership, as Borrowers, the other Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the lending institutions from
time to time party thereto, and HSBC Bank USA, National Association, as
Administrative Agent, Swingline Lender and Issuing Bank, and hereby gives you
notice, irrevocably, pursuant to Section 2.07 of the Credit Agreement, that the
undersigned hereby requests an election to convert or continue a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such election (the “Proposed Election”) required by Section 2.07 of
the Credit Agreement:

 

(i)                                     The Borrowing to which the Proposed
Election applies is [specify], in the aggregate amount of US
$                       .

 

(ii)                                  The Business Day of the Proposed Election
is                      , 20   .

 

(iii)                               The resulting Borrowing is a[n] [ABR
Borrowing] [Eurocurrency Borrowing].

 

(iv)                              [The Interest Period for the resulting
Borrowing is [              month[s]].12

 

--------------------------------------------------------------------------------

12  For Eurocurrency Borrowings only.

 

F-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower Representative

 

 

 

By: KKR Management Holdings L.P., its general partner

 

 

 

By: KKR Management Holdings Corp., its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[cc:                            HSBC Bank USA, National Association

452 5th Avenue (8E6)

New York, New York 10018

Attention of Corporate Trust and Loan Agency]13

 

--------------------------------------------------------------------------------

13  For ABR Borrowings only.

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders that are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of October 22, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among
Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership (the
“Borrower Representative”), KKR Fund Holdings L.P., a Cayman Islands exempted
limited partnership, KKR Management Holdings L.P., a Delaware limited
partnership, KKR International Holdings L.P., a Cayman Islands exempted limited
partnership, as Borrowers, the other Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the lending institutions from
time to time party thereto, and HSBC Bank USA, National Association, as
Administrative Agent, Swingline Lender and Issuing Bank.

 

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) or Letter(s) of
Credit in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower Representative within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower Representative as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate (in the form hereof where applicable) in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature Page Follows]

 

G-1-1

--------------------------------------------------------------------------------


 

[NAME OF FOREIGN LENDER]

 

 

 

 

 

 

BY:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

 

Date:                       , 20[  ]

 

 

G-1-2

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants that are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of October 22, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among
Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership (the
“Borrower Representative”), KKR Fund Holdings L.P., a Cayman Islands exempted
limited partnership, KKR Management Holdings L.P., a Delaware limited
partnership, KKR International Holdings L.P., a Cayman Islands exempted limited
partnership, as Borrowers, the other Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the lending institutions from
time to time party thereto, and HSBC Bank USA, National Association, as
Administrative Agent, Swingline Lender and Issuing Bank.

 

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower Representative within
the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower Representative as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate (in the form hereof where applicable) in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature Page Follows]

 

G-2-1

--------------------------------------------------------------------------------


 

[NAME OF FOREIGN PARTICIPANT]

 

 

 

 

 

 

BY:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

 

Date:                     , 20[  ]

 

 

G-2-2

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants that are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of October 22, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among
Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership (the
“Borrower Representative”), KKR Fund Holdings L.P., a Cayman Islands exempted
limited partnership, KKR Management Holdings L.P., a Delaware limited
partnership, KKR International Holdings L.P., a Cayman Islands exempted limited
partnership, as Borrowers, the other Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the lending institutions from
time to time party thereto, and HSBC Bank USA, National Association, as
Administrative Agent, Swingline Lender and Issuing Bank.

 

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct and indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower Representative within the meaning of Section 871(h)(3)(B) of the Code,
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower Representative as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E, (ii) an
IRS Form W-8BEN or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
or IRS Form W-8BEN, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and the Administrative Agent in writing and (2) the undersigned shall
have at all times furnished the Borrower and the Administrative Agent with a
properly completed and currently effective certificate (in the form hereof where
applicable) in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

G-3-1

--------------------------------------------------------------------------------


 

[NAME OF FOREIGN PARTICIPANT]

 

 

 

 

 

 

BY:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

Date:                      , 20[  ]

 

 

G-3-2

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of October 22, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among
Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership (the
“Borrower Representative”), KKR Fund Holdings L.P., a Cayman Islands exempted
limited partnership, KKR Management Holdings L.P., a Delaware limited
partnership, KKR International Holdings L.P., a Cayman Islands exempted limited
partnership, as Borrowers, the other Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the lending institutions from
time to time party thereto, and HSBC Bank USA, National Association, as
Administrative Agent, Swingline Lender and Issuing Bank.

 

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct and indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)) or Letter(s) of Credit, (iii) with respect to the extension of
credit pursuant to the Credit Agreement or other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower Representative within the meaning of
Section 871(h)(3)(B) of the Code, and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower
Representative as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E, (ii) an
IRS Form W-8BEN or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
or IRS Form W-8BEN, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and the Administrative Agent in writing and (2) the undersigned shall
have at all times furnished the Borrower and the Administrative Agent with a
properly completed and currently effective certificate (in the form hereof where
applicable) in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.

 

G-4-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature Page Follows]

 

G-4-2

--------------------------------------------------------------------------------


 

[NAME OF FOREIGN LENDER]

 

 

 

 

 

 

BY:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

Date:                      , 20[  ]

 

 

G-4-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF] NOTE

 

[Date]

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
                                        or its permitted registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of (a) $[                     ], or, if less,
(b) the aggregate unpaid principal amount, if any, of the Loans from time to
time made by the Lender to any Borrower under that certain Credit Agreement,
dated as of October 22, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified, refinanced or replaced from time to time,
the “Agreement”; the terms defined therein being used herein as therein
defined), among Kohlberg Kravis Roberts & Co. L.P., a Delaware limited
partnership, KKR Fund Holdings L.P., a Cayman Islands exempted limited
partnership, KKR Management Holdings L.P., a Delaware limited partnership, KKR
International Holdings L.P., a Cayman Islands exempted limited partnership, as
Borrowers, the other Borrowers from time to time party thereto, the Guarantors
from time to time party thereto, the lending institutions from time to time
party thereto, and HSBC Bank USA, National Association, as Administrative Agent,
Swingline Lender and Issuing Bank (capitalized terms used but not defined herein
having the meaning provided in the Agreement).

 

Each Borrower promises to pay interest on the unpaid principal amount of the
Loans made by the Lender from the date of such Loans until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Loans are denominated (or as otherwise provided in the Agreement) in immediately
available funds at the Administrative Agent’s Office or such other place as the
Administrative Agent shall have specified.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Loan Party Guaranty in Article 11 of the Agreement. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

 

H-1

--------------------------------------------------------------------------------


 

Except as otherwise provided in the Agreement, each Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

 

H-2

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

 

KKR MANAGEMENT HOLDINGS L.P., as Borrower

 

 

 

By: KKR Management Holdings Corp., its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

KKR FUND HOLDINGS L.P., as Borrower

 

 

 

By: KKR Fund Holdings GP Limited, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

And

 

 

 

By: KKR Group Holdings L.P., its general partner

 

 

 

By: KKR Group Limited, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Note]

 

--------------------------------------------------------------------------------


 

 

KKR INTERNATIONAL HOLDINGS L.P., as Borrower

 

 

 

By: KKR Fund Holdings GP Limited, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

And

 

 

 

By: KKR Group Holdings L.P., its general partner

 

 

 

By: KKR Group Limited, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

KOHLBERG KRAVIS ROBERTS & CO. L.P., as Borrower

 

 

 

By: KKR Management Holdings L.P., its general partner

 

 

 

By: KKR Management Holdings Corp., its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------